ILLINOIS OFFICIAL REPORTS
                                         Supreme Court




                           Coram v. State of Illinois, 2013 IL 113867




Caption in Supreme         JERRY W. CORAM, Appellee, v. THE STATE OF ILLINOIS (The
Court:                     Illinois Department of State Police, Appellant).



Docket No.                 113867


Filed                      September 12, 2013


Held                       A circuit court’s original 2010 order for issuance of a Firearm Owner’s
(Note: This syllabus       Identification card 18 years after a misdemeanor conviction for domestic
constitutes no part of     battery was upheld, and its subsequent ruling that federal firearms law
the opinion of the court   incorporated into the Illinois statute was unconstitutional as applied was
but has been prepared      vacated.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Adams County, the Hon. Thomas
Review                     Ortbal, Judge, presiding.



Judgment                   Affirmed in part.
                           Vacated in part.
Counsel on               Lisa Madigan, Attorney General, of Springfield (Michael A. Scodro,
Appeal                   Solicitor General, and Brett E. Legner, Assistant Attorney General, of
                         Chicago, of counsel), for appellant.

                         RaNae A. Dunham Inghram, of Inghram & Inghram, of Quincy, for
                         appellee.

                         Stuart F. Delery, James A. Lewis, Mark B. Stern and Anisha S. Dasgupta,
                         of the United States Department of Justice, of Washington, D.C., for
                         amicus curiae The United States.


Justices                 JUSTICE KARMEIER delivered the judgment of the court, with opinion.
                         Chief Justice Kilbride and Justice Thomas concurred in the judgment and
                         opinion.
                         Justice Burke specially concurred, with opinion, joined by Justice
                         Freeman.
                         Justice Theis dissented, with opinion, joined by Justice Garman.



                                            OPINION

¶1         This appeal comes to us pursuant to Illinois Supreme Court Rule 302(a) (Ill. S. Ct. R.
      302(a) (eff. Oct. 4, 2011)), the circuit court of Adams County having held section 922(g)(9)
      of the federal Gun Control Act of 1968, as amended (18 U.S.C. § 922(g)(9) (2006)),
      unconstitutional as applied to Jerry W. Coram.
¶2         Before this court, the Illinois Department of State Police (the Department), appellant
      herein, contends that the firearm ban of section 922(g)(9) is “constitutional under the Second
      Amendment,” both facially and as applied to Coram. The United States, as amicus curiae,
      argues that “the circuit court erred in holding that the denial of petitioner’s application for
      a firearm owner’s identification card infringes on any constitutionally protected interests.”
      As we see it, there is no viable argument as to whether the federal firearms ban was properly
      imposed upon Coram and others like him. At oral argument Coram’s attorney more or less
      conceded as much. Moreover, as will appear hereafter, we see no need to address the
      contention that section 922(g)(9) is unconstitutional as applied to Coram; nor, we conclude,
      was there a reason for the circuit court to do so.
¶3         We believe the applicable state and federal statutory schemes can be interpreted in a
      manner consistent with congressional intent and in such a way as to afford Coram his firearm
      rights under the Illinois Constitution (Ill. Const. 1970, art. I, § 22) and the second amendment
      to the United States Constitution (U.S. Const., amend. II). We thus conclude the circuit court

                                                -2-
     erred in holding section 922(g)(9) unconstitutional as applied to Coram.

¶4                              CORAM’S 1992 CONVICTION
¶5        On June 26, 1992, Jerry Coram was charged, in the circuit court of Adams County, with
     the offense of domestic battery, pursuant to section 12-3.2(a)(1) of the Criminal Code of
     1961 (Ill. Rev. Stat. 1991, ch. 38, ¶ 12-3.2(a)(1)), the information stating that Coram had
     “slapped [the victim] in the face with his hand.” A police report indicated that Coram was
     intoxicated during an argument preceding the incident, and the victim, Coram’s live-in
     girlfriend, had advised Coram, just prior to the assault, that she had engaged in sexual
     intercourse with other men. On July 10, 1992, Coram pled guilty to the offense of domestic
     battery, as charged. He was sentenced to 12 months’ conditional discharge and was ordered
     to pay a $100 fine, plus costs. No jail time was imposed as part of the sentence. There is no
     indication that the charge to which Coram pled had been reduced to induce the guilty plea.
     Nothing in the police report of the incident suggests that a firearm was present when the
     offense was committed.
¶6        At the time of Coram’s conviction, the disqualifying provisions of Illinois’ Firearm
     Owners Identification Card Act (FOID Card Act) (Ill. Rev. Stat. 1991, ch. 38, ¶ 83-8(a)
     through (h)) would not have affected Coram’s rights to keep and bear arms under either the
     Illinois Constitution or the second amendment to the United States Constitution. In 1992, no
     federal statute disqualified Coram from possessing firearms as a result of his misdemeanor
     domestic battery conviction.

¶7                       CORAM’S 2009 FOID CARD APPLICATION
¶8       In 2009, Coram applied for a FOID card. In his application, he truthfully answered that
     he had previously been convicted of domestic battery. He subsequently received a letter from
     the Illinois State Police denying his application based upon a 1996 amendment to the federal
     Gun Control Act of 1968,1 which imposed a firearm disability upon any person convicted of
     a “misdemeanor crime of domestic violence.” Although not identified as a statutory basis for
     denial in the letter, the action was obviously premised upon the authority granted the Illinois
     State Police under section 8(n) of the FOID Card Act to deny the applicant a card, in the first
     instance, where the person is “prohibited from acquiring or possessing firearms or firearm
     ammunition by any Illinois State statute or by federal law.” 430 ILCS 65/8(n) (West 2010).
¶9       Where, as here, “the denial” of a FOID card, and hence the right to legally possess a gun
     under Illinois law, was “based upon [a prior conviction of] *** domestic battery”—among
     other offenses the statute also addresses forcible felonies—section 10(a) of the FOID Card
     Act states that “the aggrieved party may petition the circuit court in writing in the county of
     his or her residence for a hearing upon such denial.” 430 ILCS 65/10(a) (West 2010). At that
     hearing, the court is charged with determining whether “substantial justice has not been


            1
              The Lautenberg Amendment, effective September 30, 1996, criminalized possession of
     firearms by domestic violence offenders. Pub. L. No. 104-208, 110 Stat. 3009 (1996).

                                              -3-
       done,” and if it has not, the court is authorized by statute to direct the Department to issue
       the FOID card. 430 ILCS 65/10(b) (West 2010). The court’s determination with respect to
       substantial justice is governed by the criteria of subsection (c) of section 10. Pertinent to the
       case before us, the statute provides that the court may “grant *** relief” from “such
       prohibition” “if it is established by the applicant to the court’s *** satisfaction that *** the
       circumstances regarding a criminal conviction, where applicable, the applicant’s criminal
       history and his reputation are such that the applicant will not be likely to act in a manner
       dangerous to public safety; and *** granting relief would not be contrary to the public
       interest.” 430 ILCS 65/10(c)(2), (c)(3) (West 2010). An applicant must also establish that he
       or she has not been convicted of a forcible felony within 20 years of the application, “or at
       least 20 years have passed since the end of any period of imprisonment imposed in relation
       to that conviction.” 430 ILCS 65/10(c)(1) (West 2010). By its plain language, subsection (c)
       of section 10, at the time of Coram’s application and subsequent proceedings in the circuit
       court, allowed the court, in a proper case, to grant relief from prohibitory factors listed in
       section 8 and applied by the Department in the denial of a FOID card—including the factor
       listed in subsection (n).

¶ 10                       PROCEEDINGS IN THE CIRCUIT COURT
¶ 11       On January 25, 2010, Coram filed a petition in the circuit court of Adams County seeking
       judicial review of the denial of his FOID card application. On May 10, 2010, Coram’s
       petition came before Judge Mark Schuering for hearing. Pursuant to statutory requirements
       (430 ILCS 65/10(b) (West 2010)), the Adams County State’s Attorney was given due notice
       and was afforded the opportunity to present evidence and object to the relief requested in the
       petition. The State’s Attorney did neither.
¶ 12       A psychological report was filed in support of Coram’s petition. In the report, the
       examining psychologist indicated that Coram exhibited no psychological malady and there
       appeared to be no reason for mental health treatment. The report states: “A careful review
       of [Coram’s] life showed that, with the exception of the events that happened almost 20 years
       ago, he has lived an exemplary life. *** He exudes a sense of significant social
       responsibility, is deeply religious, and has positive relationships with others.” The report
       concludes:
               “There is no reason why, from a psychological viewpoint, [Coram] poses a danger
               to others, or should not be reconsidered for an FOID [card]. He is a pleasant man;
               shows no aberration in the last 19 years that would be considered to be legally,
               morally, or ethically significant or problematic. His behavior is positive, pro-social,
               and his demeanor is pleasant and positive. His life space is solid, he has adequate
               supports, appears to be a competent worker who has enjoyed a 15 year tenure in the
               same place, and enjoys being a productive member of society.”
       The examining psychologist “strongly recommended” that Coram be “reconsidered for an
       FOID [card],” noting, “[f]rom a mental health standpoint, there is no indication that [Coram]
       would be dangerous if given an FOID [card], and allowed to access any form of weaponry.”
¶ 13       At the conclusion of the hearing, the court entered an order directing the Illinois State

                                                 -4-
       Police to issue a FOID card to petitioner. In the body of his order, Judge Schuering
       acknowledged Coram’s 1992 conviction, but concluded that “[s]ubstantial justice has not
       been done in the denial of Petitioner’s application for a FOID Card by the Department.” In
       support of that assessment, the court found that “the circumstances regarding [Coram’s]
       conviction, Petitioner’s criminal history and his reputation are such that he will not be likely
       to act in a manner dangerous to public safety[,] [t]hat granting the relief requested in the said
       petition would not be contrary to the public interest.”
¶ 14       One month after entry of the order, the Department, through the Illinois Attorney
       General, filed motions to intervene and vacate the court’s order. The motion to intervene was
       allowed. In support of its motion to vacate, the Department argued that federal law prohibited
       Coram from possessing a firearm and ammunition because of his 1992 misdemeanor
       domestic battery conviction, and the Department lacked the authority to issue a FOID card
       to anyone who was prohibited by federal law from possessing firearms or ammunition.
¶ 15       Coram moved to dismiss the Department’s motion to vacate, responding that the statute
       which served as the basis for prohibition (18 U.S.C. § 922(g)(9) (2006)) was unconstitutional
       in that it violated his second amendment rights, his right to equal protection, and his
       substantive due process right to carry a gun.
¶ 16       Coram provided notice to the United States Attorney that he was challenging section
       922(g)(9) on constitutional grounds. The United States did not intervene in the case, but did
       file a statement of interest. The United States argued, inter alia, that section 922(g)(9)
       satisfies the intermediate scrutiny standard applied to presumptively lawful categorical bans
       on firearm possession by violent offenders. The United States further contended that section
       921(a)(33)(B)(ii) (18 U.S.C. § 921(a)(33)(B)(ii) (2006)) provided Coram a path to restoration
       of his rights to keep and bear arms. That section states, in pertinent part, that a “person shall
       not be considered to have been convicted of [a misdemeanor crime of domestic violence] for
       purposes of this chapter if the conviction has been expunged or set aside, or is an offense for
       which the person has been pardoned or has had civil rights restored (if the law of the
       applicable jurisdiction provides for the loss of civil rights under such an offense).” 18 U.S.C.
       § 921(a)(33)(B)(ii) (2006).
¶ 17       On December 30, 2011, Judge Thomas Ortbal entered judgment in this matter. The
       circuit court’s thoughtful opinion and order identifies two issues presented: “A. Do the
       provisions of 18 U.S.C. section 922(g)(9) prohibit this court’s judicial consideration and
       granting of relief from the denial of [a] FOID card pursuant to 430 ILCS 65/10? B. If
       applicable, are the provisions of 18 U.S.C. section 922(g)(9) violative of Coram’s rights of
       equal protection and due process?” In the end, the court answered both those questions in the
       affirmative. Order at 2.
¶ 18       Relying upon the analysis of United States v. Skoien, 614 F.3d 638 (7th Cir. 2010), the
       court found that the statute survived a facial challenge; however, the court observed that
       “Skoien, itself *** reserved the question of whether 922(g)(9) could survive a Second
       Amendment challenge by a ‘misdemeanant who has been law abiding for an extended
       period.’ ” Order at 5-6 (quoting in part Skoien, 614 F.3d at 645). The court ultimately ruled
       that the statute was unconstitutional as applied to Coram, insofar as the federal statutory


                                                 -5-
       scheme provided no avenue for relief from the federal firearm disability imposed by section
       922(g)(9). Specifically, the basis for the court’s ruling appears to be that section
       921(a)(33)(B)(ii) cannot provide Coram relief, which he deserves, and section 10 of the
       FOID Card Act cannot provide the mechanism for doing so independently insofar as “the
       appeal and review process of 430 ILCS 65/10 does not provide for the restoration of a ‘civil
       right’ within the meaning of section 921(a)(33)(B)(ii).” Order at 9. The court concluded:
                    “The court *** finds that to deny an eligible applicant potential relief under the
                statutorily created scheme of 430 ILCS 65/10, adopted subsequent to the federal ban
                created by 922(g)(9) would be arbitrary and a denial of substantive due process as
                applied to the Petitioner Coram.” Order at 9.
       In reaching that conclusion, the court noted that a person who has had his conviction
       expunged, or has been pardoned, or has had his civil rights restored after a misdemeanor
       domestic battery conviction is eligible to possess a firearm by operation of section
       921(a)(33)(B)(ii). However, the court observed that the Supreme Court, in Logan v. United
       States, 552 U.S. 23 (2007), held that “the ‘civil rights restored’ language of [section]
       921(a)(33)(B)(ii) does not cover a person whose civil rights were never taken away.” Order
       at 5. Thus, Coram—because he was never sentenced to incarceration—could not take
       advantage of the restoration-of-rights clause insofar as Illinois does not revoke any civil
       rights by reason of a conviction for which no sentence of imprisonment is imposed.
       Moreover, even when a person is sentenced to incarceration, Illinois revokes—and then
       automatically restores upon release—only the right to vote. See Ill. Const. 1970, art. III, § 2;
       730 ILCS 5/5-5-5(c) (West 2010). Further, Coram was not eligible for expungement under
       Illinois law (see 20 ILCS 2630/5.2 (West 2010)), and he did not attempt to seek a pardon.
       The Department conceded that a defendant convicted in Illinois of misdemeanor domestic
       battery, who actually served time in jail, would not be subject to the ban in section 922(g)(9),
       by virtue of the restoration provision in section 921(a)(33)(B)(ii), insofar as his right to vote
       would have been restored upon release. The circuit court determined, because section
       921(a)(33)(B)(ii) could not provide Coram relief or a remedy within the federal statutory
       scheme, “Coram remains subject to the prohibitions of [section] 922(g)(9).” Order at 4-5.
¶ 19        Continuing with its constitutional inquiry, the circuit court reasoned that an individual
       who is sentenced to incarceration upon conviction of domestic battery is presumptively more
       dangerous, inflicted greater harm, and/or has a poorer criminal history or character than an
       individual who, like Coram, was not incarcerated upon conviction. Order at 7. “Thus,
       [section] 922(g)(9) permits one who is logically and presumably more of a danger to the
       victim and the public to automatically regain their right to possess firearms under the
       [section] 921(a)(33)(B)(ii) [provision for] ‘civil rights restored.’ ” (Emphasis in original.)
       Order at 7. The court continued:
                    “To deny (other than through the governor’s pardon) the right to a statutorily
                created judicial review appeal for restoration of such right is arbitrary and not
                narrowly tailored to its objective, as applied to the Plaintiff, a person who has led a
                law abiding life for an extended period of time and who based upon a judicial
                consideration of the offense, criminal history and reputation and character is found
                to be unlikely to act in a manner dangerous to public safety.” Order at 7.

                                                 -6-
¶ 20        The circuit court rejected the Department’s suggestion that Coram’s argument invited an
       unworkable case-by-case standard, noting that section 10 of the FOID Card Act (430 ILCS
       65/10 (West 2010)) provides appropriate standards for review of a denial of a FOID card and
       was enacted by the legislature presumably with full knowledge of the content of 18 U.S.C.
       § 922(g)(9). Apparently believing that the procedure for relief in section 10(c) of the FOID
       Card Act was irreconcilable with the federal statutory scheme, the court ruled section
       922(g)(9)’s firearm ban unconstitutional as applied to Coram, denied the Department’s
       motion to vacate, and confirmed that Judge Schuering’s order, directing the issuance of a
       FOID card to Coram, “remains in full force and effect.” Order at 9.
¶ 21        The Department filed notice of appeal on February 1, 2012. On March 5, 2012, this court
       entered an order remanding the cause to the circuit court with directions to supplement its
       opinion and order of December 30, 2011, to specifically address each of the requirements of
       Illinois Supreme Court Rule 18 (Ill. S. Ct. R. 18 (eff. Sept. 1, 2006)). In response to this
       court’s order, the circuit court entered its Rule 18 findings, which included, inter alia, the
       following determinations:
               “As set forth in the Order of December 30, 2011, the court finds that the provisions
               of 18 U.S.C., sec. 922(g)(9), which are incorporated by reference in 430 ILCS
               65/8(n) as grounds for denial of a FOID card, are unconstitutional [under the second
               amendment], as applied to the Plaintiff.
                                                   ***
                    (3) The court finds that 18 U.S.C., sec. 922(g)(9) as incorporated in 430 ILCS
               65/8(n), cannot reasonably be construed in a manner that would preserve its validity,
               as applied to Plaintiff;
                    (4) The court finds that the finding of unconstitutionality, as applied, is necessary
               to the decision rendered and that such decision cannot rest upon alternative
               grounds[.]”
¶ 22        With those prerequisite findings, the circuit court’s judgment is properly before us.

¶ 23                 RELEVANT GUN CONTROL LEGISLATION AND
                        PERTINENT INTERPRETATIVE CASE LAW
¶ 24      We begin with the stated purpose for which the Gun Control Act of 1968 was enacted.
       As acknowledged in the Historical and Statutory Notes to section 921 of the United States
       Code Annotated (18 U.S.C.A. § 921, Historical and Statutory Notes (West 2000)):
             “Section 101 of Pub. L. 90-618 provided that: ‘The Congress hereby declares that the
             purpose of this title [which amended this chapter] is to provide support to Federal,
             State, and local law enforcement officials in their fight against crime and violence,
             and it is not the purpose of this title to place any undue or unnecessary Federal
             restrictions or burdens on law-abiding citizens with respect to the acquisition,
             possession, or use of firearms appropriate to the purpose of hunting, trapshooting,
             target shooting, personal protection, or any other lawful activity, and that this title is
             not intended to discourage or eliminate the private ownership or use of firearms by


                                                  -7-
                 law-abiding citizens for lawful purposes, or provide for the imposition by Federal
                 regulations of any procedures or requirements other than those reasonably necessary
                 to implement and effectuate the provisions of this title.’ ”
¶ 25       From the beginning, it was unlawful for any person to take possession of a firearm when
       that person had been convicted of “a crime punishable by imprisonment for a term exceeding
       one year,” or “ha[d] been adjudicated as a mental defective” or had “been committed to any
       mental institution.” Gun Control Act of 1968, Pub. L. No. 90-618, 82 Stat. 1213, 1220-21
       (1968); 18 U.S.C. § 922(h)(1), (h)(4) (1970). The first disabling provision did not apply to
       “any State offense (other than one involving a firearm or explosive) classified by the laws
       of the State as a misdemeanor and punishable by a term of imprisonment of two years or
       less.” 82 Stat. at 1216; 18 U.S.C. § 922(h)(1) (1970). From the outset, Congress recognized
       the need to provide relief from firearms disabilities in certain circumstances. 82 Stat. at 1225;
       18 U.S.C. § 925(c) (1970). Section 925(c) of the Gun Control Act, at that time, allowed a
       person who had been convicted of “a crime punishable by imprisonment for a term exceeding
       one year (other than a crime involving the use of a firearm or other weapon ***)” to apply
       to the Secretary of the Treasury for relief from the federally imposed firearm disability. 82
       Stat. at 1225; 18 U.S.C. § 925(c) (1968). Section 925(c) authorized the Secretary to grant
       relief if it was established to his satisfaction “that the circumstances regarding the conviction,
       and the applicant’s record and reputation, [were] such that the applicant [was] not likely to
       act in a manner dangerous to public safety and that the granting of the relief would not be
       contrary to the public interest.” No similar path to “relief”—or restoration—was provided
       for those who had a history of mental illness or disability.
¶ 26       That omission prompted a 1986 legal challenge. In United States Department of the
       Treasury, Bureau of Alcohol, Tobacco & Firearms v. Galioto, 477 U.S. 556 (1986), the
       Supreme Court was presented with an equal protection challenge by a former mental patient
       (Galioto) under federal firearm disability by reason of section 922(d)(4) of the federal statute
       (18 U.S.C. § 922(d)(4) (1970) (prohibiting persons who have been committed to mental
       institutions from possessing firearms)). Galioto’s claim was based upon the disparity of
       treatment accorded recovered mental patients under section 925(c) of the statute (18 U.S.C.
       § 925(c) (1970)), who, unlike convicted felons, were excluded by omission from section
       925(c)’s remedial provisions and were thus under a perpetual firearms disability. Galioto,
477 U.S. at 558.
¶ 27       The district court held that statutory scheme violated equal protection principles, finding
       “ ‘no rational basis for thus singling out mental patients for permanent disabled status,
       particularly as compared to convicts.’ ” Galioto, 477 U.S. at 559 (quoting Galioto v.
       Department of the Treasury, Bureau of Alcohol, Tobacco & Firearms, 602 F. Supp. 682, 689
       (D.N.J. 1985)). The district court also concluded that the statutory scheme was
       unconstitutional because it “ ‘in effect creates an irrebuttable presumption that one who has
       been committed, no matter the circumstances, is forever mentally ill and dangerous.’ ”
       Galioto, 477 U.S. at 559 (quoting Galioto, 602 F. Supp. at 690).
¶ 28       While the case was pending before the United States Supreme Court, Congress came to
       the conclusion, “as a matter of legislative policy,” that the firearms statutes should be
       redrafted. Galioto, 477 U.S. at 559. Before a decision was rendered on the merits, the

                                                  -8-
       President signed into law Public Law 99-308 (Firearm Owners’ Protection Act, Pub. L. No.
       99-308, 100 Stat. 449 (1986)). Section 105 of that statute amended section 925(c) by striking
       the language limiting utilization of the remedial provision to certain felons, and including
       any person who is “prohibited from possessing, shipping, transporting, or receiving firearms
       or ammunition.” (Internal quotation marks omitted.) Galioto, 477 U.S. at 559. Congress
       made the amendments “applicable to any action, petition, or appellate proceeding pending
       on the date of the enactment of this Act.” (Internal quotation marks omitted.) Galioto, 477
U.S. at 559.
¶ 29       In response, the Supreme Court vacated the district court’s judgment and remanded for
       further proceedings, stating:
                    “This enactment significantly alters the posture of this case. The new statutory
                scheme permits the Secretary to grant relief in some circumstances to former
                involuntarily committed mental patients such as appellee. The new approach affords
                an administrative remedy to former mental patients like that Congress provided for
                others prima facie ineligible to purchase firearms. Thus, it can no longer be
                contended that such persons have been ‘singled out.’ Also, no ‘irrebuttable
                presumption’ now exists since a hearing is afforded to anyone subject to firearms
                disabilities. Accordingly, the equal protection and ‘irrebuttable presumption’ issues
                discussed by the District Court are now moot.” Galioto, 477 U.S. at 559-60.
       With the amendment of section 925(c), Congress clearly intended to afford an avenue to
       relief, a “safety valve,” for any deserving individual subject to the categorical firearm
       disabilities imposed by section 922. See Logan v. United States, 552 U.S. 23, 28 n.1 (2007)
       (“[The Firearms Owners’ Protection Act], 100 Stat. 449, included a ‘safety valve’ provision
       under which persons subject to federal firearms disabilities, including persons whose civil
       rights have not been restored, may apply to the Attorney General for relief from the
       disabilities.”).
¶ 30       Implementation of section 925(c) apparently continued for several years, safeguarding
       the rights of the reformed and recovered. Then, in 1992, the budget axe fell, and Congress
       barred the Attorney General/Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF)
       from using appropriated funds “ ‘to investigate or act upon [relief] applications,’ ” a bar that
       was thereafter annually renewed. Logan v. United States, 552 U.S. 23, 28 n.1 (2007) (quoting
       United States v. Bean, 537 U.S. 71, 74-75 (2002)). Though section 925(c) remained on the
       books, its significance became, at best, aspirational, its reimplementation prospective.
¶ 31       The focus of Supreme Court litigation with respect to firearms disabilities seemingly
       shifted to argument over the parameters of relief obtainable through the restoration-of-civil-
       rights clauses of the federal statute. See 18 U.S.C. § 921(a)(20), (a)(33)(B)(ii) (2006). The
       former provided:
                    “What constitutes a conviction of such a crime shall be determined in accordance
                with the law of the jurisdiction in which the proceedings were held. Any conviction
                which has been expunged, or set aside or for which a person has been pardoned or
                has had civil rights restored shall not be considered a conviction for purposes of this
                chapter, unless such pardon, expungement, or restoration of civil rights expressly


                                                 -9-
               provides that the person may not ship, transport, possess, or receive firearms.” 18
               U.S.C. § 921(a)(20) (2006).
       The latter contained similar language:
                    “A person shall not be considered to have been convicted of [a misdemeanor
               crime of domestic violence] if the conviction has been expunged or set aside, or is
               an offense for which the person has been pardoned or has had civil rights restored (if
               the law of the applicable jurisdiction provides for the loss of civil rights under such
               an offense) unless the pardon, expungement, or restoration of civil rights expressly
               provides that the person may not ship, transport, possess, or receive firearms.” 18
               U.S.C. § 921(a)(33)(b)(ii) (2006).
       In 1994, the Supreme Court rendered its opinion in Beecham v. United States, 511 U.S. 368
       (1994). The question in Beecham was “which jurisdiction’s law is to be considered in
       determining whether a felon ‘has had civil rights restored’ for a prior federal conviction.”
       Beecham, 511 U.S. at 369. The Court answered that question in the manner clearly mandated
       by section 921(a)(20)—a provision modified by Congress in response to the Court’s prior
       opinion in Dickerson v. New Banner Institute, Inc., 460 U.S. 103 (1983) (holding that federal
       law alone determined whether a state conviction counted, regardless of whether the state had
       expunged the conviction). The Beecham Court held that the restoration-of-rights exemption
       “refer[s] only to restorations of civil rights by the convicting jurisdiction.” (Emphasis added.)
       Beecham, 511 U.S. at 372. The Court dismissed the suggestion that, because there is
       apparently no federal procedure for restoring civil rights to a federal felon, the restoration-of-
       rights provision must in that case refer to a state procedure. Beecham, 511 U.S. at 372. The
       Court acknowledged, “[h]owever one reads the statutory scheme *** people in some
       jurisdictions would have options open to them that people in other jurisdictions may lack”
       (Beecham, 511 U.S. at 373); nonetheless, the Court considered that disparate treatment
       inconsequential in light of clearly expressed congressional intent. The Court semantically
       shrugged: “Under our reading of the statute, a person convicted in federal court is no worse
       off than a person convicted in a court of a State that does not restore civil rights.” Beecham,
511 U.S. at 373.
¶ 32       The Court did not actually decide whether a federal felon could have his civil rights
       restored:
                    “We express no opinion on whether a federal felon cannot have his civil rights
               restored under federal law. This is a complicated question, one which involves the
               interpretation of the federal law relating to federal civil rights, see U.S. Const., Art.
               I, § 2, cl. 1 (right to vote for Representatives); U.S. Const., Amdt. XVII (right to vote
               for Senators); 28 U.S.C. § 1865 (right to serve on a jury); consideration of the
               possible relevance of 18 U.S.C. § 925(c) (1988 ed., Supp. IV), which allows the
               Secretary of the Treasury to grant relief from the disability imposed by § 922(g); and
               the determination whether civil rights must be restored by an affirmative act of a
               Government official, see United States v. Ramos, 961 F.2d 1003, 1008 (CA1), cert.
               denied, 506 U.S. 934 (1992), or whether they may be restored automatically by
               operation of law, see United States v. Hall, 20 F.3d 1066 (CA10 1994). We do not


                                                 -10-
                address these matters today.” (Emphasis added.) Beecham, 511 U.S. at 373 n.*.
       Thus, Beecham suggested that the restoration of gun rights might fall under the rubric of
       “civil rights restored.”
¶ 33        Subsequently, in Caron v. United States, 524 U.S. 308 (1998), the Court considered
       whether state convictions counted for purposes of enhanced federal sentencing based on prior
       convictions. In that context, the Court reaffirmed the principle that the law of the convicting
       jurisdiction controls whether rights have been restored: “Congress responded to our ruling
       in Dickerson by providing that the law of the State of conviction, not federal law, determines
       the restoration of civil rights as a rule.” Caron, 524 U.S. at 316. Although the Court
       mentioned “[r]estoration of the right to vote, the right to hold office, and the right to sit on
       a jury” (Caron, 524 U.S. at 316), the Court never identified those as the requisite civil rights
       necessary for exempting restoration that would bar a federal firearms prosecution; nor did
       it explain why those rights—irrelevant to an individual’s future dangerousness with a
       weapon and the sentencing inquiry then before the Court—should be rights pertinent to that
       issue.
¶ 34        The issue actually before the Court concerned the proper interpretation of section
       921(a)(20)’s “unless” clause. 18 U.S.C. § 921(a)(20) (2006). As previously noted, a
       conviction will not count against a person if he or she has had “civil rights restored”—that
       is, “unless such *** restoration of civil rights expressly provides that the person may not
       ship, transport, possess, or receive firearms” (18 U.S.C. § 921(a)(20) (2006)), in which case
       the conviction counts for purposes of federal liability. The Supreme Court described Caron’s
       claim, and the underlying scenario, as follows:
                “Petitioner claimed the court should not have counted his Massachusetts convictions
                because his civil rights had been restored by operation of Massachusetts law.
                Massachusetts law allowed petitioner to possess rifles or shotguns, as he had the
                necessary firearm permit and his felony convictions were more than five years old.
                [Citation.] The law forbade him to possess handguns outside his home or business.
                [Citation.]” Caron, 524 U.S. at 311.
       The Caron Court determined, because Massachusetts law allowed Caron to possess some
       firearms (rifles and shotguns), but not others (handguns), the “unless” clause of section
       921(a)(20) was operative, and the partial state restoration of gun rights that did take place
       was insufficient to exempt Caron’s state convictions as predicates for purposes of enhanced
       federal sentencing. Caron, 524 U.S. at 311. Implicit in the Court’s analysis is the recognition
       that state law can operate to restore firearm rights, as part of a “restoration of civil rights,”
       under section 921(a)(20)’s exempting provision, “unless such *** restoration of civil rights
       expressly provides” otherwise. 18 U.S.C. § 921(a)(20) (2006). The Supreme Court
       effectively conceded that Massachusetts could have done as much, it just did so imperfectly.
¶ 35        Despite the attention paid the restoration-of-rights provisions, the courts had not entirely
       given up on the utility of section 925(c) as a principal means to relief from federal firearms
       disabilities. In Bean v. United States, 89 F. Supp. 2d 828 (E.D. Tex. 2000), the district court
       reasoned that congressional failure to fund the review of applications by the ATF was not
       indicative of intent to suspend relief available under section 925(c); rather, it evinced only


                                                 -11-
       the intent to suspend ATF’s ability to investigate or act upon applications. Bean, 89 F. Supp.
2d at 831-35. The court noted: “[T]he argument that Congress intended to absolutely suspend
       relief to convicted persons ignores the multitude of ways under 18 U.S.C. § 921(a)(20) that
       a state felon may obtain restoration of his federal firearm rights by operation of state law and
       without the involvement of any special ATF competency.” Bean, 89 F. Supp. 2d at 834. The
       court observed that “the statute still provides for judicial review” (emphasis in original)
       (Bean, 89 F. Supp. 2d at 835) and ultimately determined that: (1) inaction by the ATF
       constituted a de facto denial of an application such that a United States district court could
       consider a petition for judicial review of the denial (Bean, 89 F. Supp. 2d at 836-37); and (2)
       Bean would not be “likely to act in a manner dangerous to public safety” and the “granting
       of relief would not be contrary to the public interest” (Bean, 89 F. Supp. 2d at 838-39
       (quoting the standards for relief set forth in section 925(c)).
¶ 36        The Fifth Circuit Court of Appeals affirmed. Bean v. Bureau of Alcohol, Tobacco &
       Firearms, 253 F.3d 234 (5th Cir. 2001). In principal part, the court of appeals’ opinion is an
       extensive refutation of the argument that Congress intended to repeal the provisions for relief
       from firearm disability provided by section 925(c) through Congress’s repeated failure to
       fund the activities necessary to carry out section 925(c)’s function. As noted by the Court of
       Appeals: “Although it obviously has the power, Congress has not enacted legislation
       eliminating or amending § 925(c).” Bean, 253 F.3d at 238. The court distinguished this
       situation from other cases in which reduced or withdrawn appropriations were found to have
       resulted in implied repeal, noting “[i]n the case at bar, Congress is not merely promising
       money then changing its mind and not making it available. Nor is it directly suspending a
       statutory provision. In enacting § 925(c) Congress granted certain persons administrative and
       judicial rights.” Bean, 253 F.3d at 239. The court found “that action clearly distinguishable
       from the facts in the cited precedential cases and inimical to our constitutional system of
       justice.” Bean, 253 F.3d at 239. The court concluded: “Section 925(c) was enacted for
       apparently valid reasons, and citizens like Bean are entitled to the rights therein created and
       authorized unless and until Congress determines to change same. We must now conclude that
       merely refusing to allow the agency responsible for facilitating those rights to use
       appropriated funds to do its job under the statute is not the requisite direct and definite
       suspension or repeal of the subject rights.” Bean, 253 F.3d at 239.
¶ 37        Addressing the merits only briefly, the court of appeals determined that the district court
       did not err in granting Bean the relief requested: “We do not believe that any reasonable
       observer is persuaded that his offense creates a likelihood he represents a threat to the
       public’s well-being, and it is beyond peradventure to believe that Congress, or those seeking
       to rescind § 925(c), intended for someone like Bean to lose his livelihood [as a licensed
       firearms dealer] on the basis of the facts such as are before us. Neither equity nor the law
       require such an injustice.” Bean, 253 F.3d at 240.
¶ 38        The Supreme Court held otherwise. United States v. Bean, 537 U.S. 71 (2002). Contrary
       to the principle that remedial statutes should, if possible, be liberally construed to effectuate
       their purpose (see generally Peyton v. Rowe, 391 U.S. 54, 65 (1968)), the Court rejected the
       district court’s holding that inaction by the ATF constituted a de facto denial of an
       application such that a United States district court could consider a petition for judicial

                                                 -12-
       review of the “denial.” Bean, 537 U.S. at 75-76. Aside from that strict semantic insistence,
       the Court supported its decision with three principal justifications: (1) ATF was designated
       the “primary decisionmaker”; (2) the standards and procedures the district court employed
       were not those that would have been used by ATF; and (3) the district court lacked the
       investigatory capabilities of ATF. Bean, 537 U.S. at 75-76. Though the Court acknowledged
       that ATF’s “investigatory capabilities” were purely theoretical—Congress having cut off
       funding in successive years for that very function (see Bean, 537 U.S. at 74-75)—the Court
       nonetheless concluded “that the absence of an actual denial of respondent’s petition by ATF
       precludes judicial review under § 925(c).” Bean, 537 U.S. at 78. The decision in Bean
       effectively meant that applicants for relief—those who attempted to gain restoration of their
       rights to keep and bear arms via the very statute that Congress enacted for that purpose—had
       no direct federal remedy. Bean did not address the constitutional repercussions of
       congressional action (or inaction) with respect to section 925(c) funding. One might have
       thought section 925(c) was a dead letter.
¶ 39       Congress, however, evinced a clear intent to the contrary with the passage of the NICS
       Improvement Amendments Act of 2007, Pub. L. No. 110-180, 122 Stat. 2559 (2008) (“An
       Act To improve the National Instant Criminal Background Check System, and for other
       purposes”). Among the findings cited as prompting passage of the Act was the finding that
       the shootings at Virginia Polytechnic Institute and State University—where “a student with
       a history of mental illness *** shot to death 32 students and faculty members, wounded 17
       more, and then took his own life”—might have been avoided with “[i]mproved coordination
       between State and Federal authorities,” ensuring “that the shooter’s disqualifying mental
       health information was available to NICS.” Id. at 2560.
¶ 40       Surprisingly, in this Act, Congress specifically addressed relief from the firearm
       disabilities set forth in subsections (d)(4) and (g)(4) (applying to those who have been
       adjudicated mentally defective or have been institutionalized in mental facilities), directing
       any federal department or agency that makes determinations pertinent to those sections to,
       “not later than 120 days after the date of enactment of [the] Act,” establish “a program that
       permits such a person to apply for relief from the disabilities imposed by such subsections.”
       Id. at 2563. Further, Congress provided that each application “shall be processed not later
       than 365 days after the receipt of the application.” Id. Significantly, it is provided: “If a
       Federal department or agency fails to resolve an application for relief within 365 days for any
       reason, including a lack of appropriated funds, the department or agency shall be deemed
       for all purposes to have denied such request for relief without cause,” thus enabling de novo
       judicial review, utilizing “the standards prescribed in section 925(c).” (Emphases added.) Id.
¶ 41       In addition to directions to federal departments and agencies, Congress authorized some
       federal funds to be used by states to “implement[ ] a relief from disabilities program in
       accordance with section 105.” Id. at 2568. The program described in that section:
                    “(1) permits a person who, pursuant to State law, has been adjudicated as
                described in subsection (g)(4) of section 922 of title 18, United States Code, or has
                been committed to a mental institution, to apply to the State for relief from the
                disabilities imposed by subsections (d)(4) and (g)(4) of such section by reason of the
                adjudication or commitment;

                                                -13-
                     (2) provides that a State court, board, commission, or other lawful authority shall
                 grant the relief, pursuant to State law and in accordance with the principles of due
                 process, if the circumstances regarding the disabilities referred to in paragraph (1),
                 and the person’s record and reputation, are such that the person will not be likely to
                 act in a manner dangerous to public safety and that the granting of the relief would
                 not be contrary to the public interest; and
                     (3) permits a person whose application for the relief is denied to file a petition
                 with the State court of appropriate jurisdiction for a de novo judicial review of the
                 denial.” Id. at 2569-70.
       “If, under a State relief from disabilities program *** an application for relief referred to in
       subsection (a)(1) of this section is granted with respect to an adjudication or a commitment
       to a mental institution *** the adjudication or commitment, as the case may be, is deemed
       not to have occurred for purposes of subsections (d)(4) and (g)(4) of section 922 of title 18,
       United States Code.” Id. at 2570.
¶ 42        Illinois accepted the investigatory and procedural responsibilities for processing those
       applications for relief, with respect to Illinois citizens (see 430 ILCS 65/10(f) (West 2010);
       Pub. Act 96-1368, § 5 (eff. July 28, 2010)), referring the matter, as in all applications
       enabling firearm possession, in the first instance, to the investigatory and administrative
       authority of the Department of State Police, and thereafter, if necessary, to the circuit court
       for judicial review. The standard for relief to be granted by the Department, and if need be
       the circuit court, is, as seen in both federal statutes (18 U.S.C. § 925(c) (2006)) and
       regulations (27 C.F.R. § 478.144 (2009)), and throughout Illinois’ FOID Card Act, whether
       “the person will not be likely to act in a manner dangerous to public safety and granting relief
       would not be contrary to the public interest.” 430 ILCS 65/10(f) (West 2010). That inquiry
       necessarily focuses upon the mental and emotional well-being of the applicant.
¶ 43        Around the time of the NICS Improvement Amendments Act of 2007, the Supreme Court
       issued another decision bearing upon the interpretation and implementation of the
       restoration-of-civil-rights provisions in the federal gun control statute (18 U.S.C.
       § 921(a)(20), (a)(33)(B)(ii) (2006)). In Logan v. United States, 552 U.S. 23 (2007), the Court
       considered whether prior misdemeanor battery convictions counted for purposes of enhanced
       sentencing under the provisions of the Armed Career Criminal Act of 1984 (ACCA) (18
       U.S.C. § 924(e)(1) (2006)). Logan, 552 U.S. at 26. The state convictions would, of course,
       not count if defendant, inter alia, had his “civil rights restored” with respect thereto. 18
       U.S.C. § 921(a)(20) (2006). Logan, however, had not lost any civil rights as a result of his
       misdemeanor conviction. In its analysis, the Court first accepted the proposition that the
       “civil rights relevant” under section 921(a)(20) were “the rights to vote, hold office, and
       serve on a jury.” Logan, 552 U.S. at 28 (citing, without meaningful discussion, Caron v.
       United States, 524 U.S. 308, 316 (1998)). However, the rights involved ultimately did not
       matter for purposes of the Court’s disposition, because the Court concluded that a person
       who never had his civil rights taken away could not come within the exemptive provisions
       of the federal statute. Logan, 552 U.S. at 37.
¶ 44        En route to that conclusion, the Court cited and quoted, in support of its holding, section


                                                 -14-
       921(a)(33)(B)(ii), a definitional provision corresponding to section 921(a)(20). Section
       921(a)(33)(B)(ii), as previously noted, provides an exemption from the federal firearm
       disability for a person convicted of a misdemeanor crime of domestic violence if, inter alia,
       that person “has had civil rights restored (if the law of the applicable jurisdiction provides
       for the loss of civil rights under such an offense).” Logan, 552 U.S. at 36 (adding emphasis
       to the statutory language). The Court cited the foregoing language of section
       921(a)(33)(B)(ii) as an indicator that Congress intended to deny the restoration-of-civil-rights
       exemptions to offenders who retained their civil rights, and that Congress did not “labor[ ]
       under the misapprehension that all offenders—misdemeanants as well as felons—forfeit civil
       rights, at least temporarily.” Logan, 552 U.S. at 35.
¶ 45        In its “plain-meaning approach to the language Congress enacted”—reminiscent of the
       strict construction of “denial” applied in Bean—the Court rejected Logan’s reliance upon
       “the harsh results a literal reading [of the statute] could yield,” i.e., “[u]nless retention of
       rights is treated as legally equivalent to restoration of rights, less serious offenders, who have
       committed the same crime, will be subject to ACCA’s enhanced penalties, while more
       serious offenders in the same State, who have civil rights restored, may escape heightened
       punishment.” Logan, 552 U.S. at 32. Without really answering that charge on an intrastate
       level, the Court initially held that “automatic restoration of rights qualifies for § 921(a)(20)’s
       exemption” (Logan, 552 U.S. at 32 (citing Caron, 524 U.S. at 313)), thus seemingly
       approving a mechanism for relief from federal firearms disabilities, without any
       individualized assessment of the person’s present character, condition, or dangerousness.2
       The Logan Court then dismissed Logan’s assertion that such a result “rises to the level of the
       absurd,” noting: (1) that Logan’s argument overlooked section 921(a)(20)’s “unless” clause,
       under which an offender gains no exemption from ACCA’s application through restoration
       of civil rights if the dispensation expressly provides that the offender may not possess
       firearms; and (2) that Logan’s position “could produce anomalous results” in an interstate
       context. Logan, 552 U.S. at 32-33. The Court appears to chide Congress for amending
       section 921(a)(20), in response to the Court’s decision in Dickerson, taking the determination
       of what defines a state conviction out of the purview of federal law and making it a matter
       of state law. Logan, 552 U.S. at 33-35. Logan contains no meaningful response to the
       assertion that a person sentenced to incarceration—and thus in a position, in certain
       jurisdictions, to have some civil rights restored—is presumptively more dangerous, inflicted
       greater harm, and/or has a poorer criminal history or character than a similarly situated
       individual who was not incarcerated upon conviction.
¶ 46        Against this backdrop of what some might see as failed and inadequate federal
       procedures for the remediation—in appropriate cases—of federally imposed firearm
       disabilities, we cannot ignore what appears to be an ascendancy of second amendment rights
       in federal jurisprudence. At the core of resurgent second amendment jurisprudence are the
       Supreme Court’s landmark decisions in District of Columbia v. Heller, 554 U.S. 570 (2008),

               2
                In Skoien, the Seventh Circuit Court of Appeals in fact held that section 921(a)(20)’s sister
       statute, section 921(a)(33)(B)(ii), “provides that *** restoration of civil rights means that a
       conviction no longer disqualifies a person from possessing firearms.” Skoien, 614 F.3d at 644.

                                                   -15-
       and McDonald v. City of Chicago, 561 U.S. ___, 130 S. Ct. 3020 (2010). More than one
       court has acknowledged that the ground opened by Heller and McDonald is a “vast ‘terra
       incognita’ ” that “has troubled courts since Heller was decided.” (Internal quotation marks
       omitted.) Osterweil v. Bartlett, 706 F.3d 139, 144 (2d Cir. 2013) (quoting Kachalsky v.
       County of Westchester, 701 F.3d 81, 89 (2d Cir. 2012), quoting United States v.
       Masciandaro, 638 F.3d 458, 475 (4th Cir. 2011) (Wilkinson, J.)). This much we know.
¶ 47       In Heller, the Supreme Court noted for the first time that the second amendment
       “codified a pre-existing” individual right to keep and bear arms. (Emphasis in original.)
       Heller, 554 U.S. at 592. The Court announced that the second amendment “elevates above
       all other interests the right of law-abiding, responsible citizens to use arms in defense of
       hearth and home.” Heller, 554 U.S. at 635. The Court held that the second amendment
       “guarantee[s] the individual right to possess and carry weapons in case of confrontation,” and
       struck down District of Columbia laws banning handgun possession in the home and
       requiring that citizens keep their firearms in an inoperable condition. Heller, 554 U.S. at 592.
¶ 48       However, in so holding, the Court made clear that the right guaranteed by the second
       amendment “is not unlimited.” Heller, 554 U.S. at 626. The Court recognized that, even in
       days of yore, “commentators and courts routinely explained that the right was not a right to
       keep and carry any weapon whatsoever in any manner whatsoever and for whatever
       purpose.” Heller, 554 U.S. at 626. The Court cautioned that nothing in its opinion “should
       be taken to cast doubt on longstanding prohibitions on the possession of firearms by felons
       and the mentally ill, or laws forbidding the carrying of firearms in sensitive places such as
       schools and government buildings, or laws imposing conditions and qualifications on the
       commercial sale of arms.” Heller, 554 U.S. at 626-27. The Court noted that list was not
       intended to be exhaustive of presumptively lawful regulatory measures. Heller, 554 U.S. at
       627 n.26.
¶ 49       In McDonald, the Court held that the second amendment is applicable to the states and
       their subdivisions through the fourteenth amendment (McDonald, 561 U.S. at ___, 130 S.
       Ct. at 3046) noting, en route to that holding, “[I]t is clear that the Framers and ratifiers of the
       Fourteenth Amendment counted the right to keep and bear arms among those fundamental
       rights necessary to our system of ordered liberty.” McDonald, 561 U.S. at ___, 130 S. Ct. at
       3042. The plurality opinion reaffirmed and underscored the Court’s statements in Heller
       regarding permissible, long-standing regulatory measures prohibiting the possession of
       weapons by felons and the mentally ill. McDonald, 561 U.S. at ___, 130 S. Ct. at 3047.
¶ 50       Meanwhile, closer to home, the Seventh Circuit Court of Appeals began mapping the
       contours of “terra incognita.” For present purposes, that court’s first pronouncement of
       interest came in United States v. Miller, 588 F.3d 418 (7th Cir. 2009), when it suggested that
       the failure to fund the firearm relief provisions of section 925(c) might have real
       consequences, noting that “appropriations riders have hampered restorations under § 925(c),”
       and insisting that “the Attorney General must implement that statute when funds are
       available.” United States v. Miller, 588 F.3d at 420.
¶ 51       Then came the Seventh Circuit’s decision in Moore v. Madigan, 702 F.3d 933, 936 (7th
       Cir. 2012), which announced that a ban on carrying loaded weapons in public “as broad as


                                                  -16-
       Illinois’s can’t be upheld merely on the ground that it’s not irrational.” Moore, 702 F.3d at
       939. In the court’s analysis, considerations of public safety had to yield to second amendment
       rights. According to Moore:
                “[T]he Supreme Court made clear in Heller that it wasn’t going to make the right to
                bear arms depend on casualty counts. 554 U.S. at 636, 128 S. Ct. 2783. If the mere
                possibility that allowing guns to be carried in public would increase the crime or
                death rates sufficed to justify a ban, Heller would have been decided the other way,
                for that possibility was as great in the District of Columbia as it is in Illinois.” Moore,
702 F.3d at 939.
¶ 52        In addition, Moore suggests that, when we speak of the second amendment, we are in fact
       talking about “rights,” as opposed to a single “right.” According to Moore, “The right to
       ‘bear’ as distinct from the right to ‘keep’ arms is unlikely to refer to the home. To speak of
       ‘bearing’ arms within one’s home would at all times have been an awkward usage. A right
       to bear arms thus implies a right to carry a loaded gun outside the home.” Moore, 702 F.3d
       at 936.
¶ 53        Close on the heels of Moore came a decision out of the Court of Appeals for the District
       of Columbia echoing the concern expressed by the Seventh Circuit Court of Appeals in
       Miller. In Schrader v. Holder, 704 F.3d 980 (D.C. Cir. 2013), a 64-year-old veteran
       (Schrader), who had been convicted of common law misdemeanor assault and battery some
       40 years ago, and who was thus barred “by virtue of 18 U.S.C. § 922(g)(1) *** from ever
       possessing a firearm,” contended that “section 922(g)(1) is inapplicable to common-law
       misdemeanants as a class and, alternatively, that application of the statute to this class of
       individuals violates the Second Amendment.” Schrader, 704 F.3d at 982. The court of
       appeals rejected the contention that section 922(g)(1) was unconstitutional as applied to the
       class of common law misdemeanants.
¶ 54        However, the court noted that Schrader and the Second Amendment Foundation, at
       several points in their briefs, appeared to go beyond that contention and “claim that the
       statute is invalid as applied to Schrader specifically.” Schrader, 704 F.3d at 991. Citing
       allegations of Schrader’s exemplary record over the last 40 years, the court observed: “To
       the extent that these allegations are true, we would hesitate to find Schrader outside the class
       of ‘law-abiding, responsible citizens’ whose possession of firearms is, under Heller,
       protected by the Second Amendment.” Schrader, 704 F.3d at 991 (quoting Heller, 554 U.S.
       at 635). However, the court found it unnecessary to “wade into these waters” because
       plaintiffs had not argued in the district court that section 922(g)(1) was unconstitutional as
       applied to Schrader. Schrader, 704 F.3d at 991. The court determined that the wisest course
       was to leave the resolution of “these difficult constitutional questions” to a case where the
       issues were properly raised and briefed. Schrader, 704 F.3d at 991. The court concluded:
                     “Leaving these questions for their proper day has an added benefit: it gives
                Congress time to consider lifting the prohibition on the use of appropriated funds for
                the implementation of section 925(c), which *** permits individuals to obtain relief
                from section 922(g)(1) by demonstrating that they no longer pose a risk to public
                safety. Without the relief authorized by section 925(c), the federal firearms ban will


                                                  -17-
               remain vulnerable to a properly raised as-applied constitutional challenge brought by
               an individual who, despite a prior conviction, has become a ‘law-abiding, responsible
               citizen[ ]’ entitled to ‘use arms in defense of hearth and home.’ ” Schrader, 704 F.3d
               at 992 (quoting in part Heller, 554 U.S. at 635).

¶ 55                                         ANALYSIS
¶ 56        The circuit court of Adams County has found Coram to be the person described in
       Schrader—an individual who, despite a prior misdemeanor conviction, has become a “ ‘law-
       abiding, responsible citizen[ ]’ entitled to ‘use arms in defense of hearth and home.’ ”
       Schrader, 704 F.3d at 992 (quoting in part from Heller, 554 U.S. at 635). However, as
       explained hereafter, the constitutional question is one we need not reach. We must consider
       nonconstitutional issues first and consider constitutional issues only if necessary to the
       resolution of this case. People v. Melchor, 226 Ill. 2d 24, 34-35 (2007). As we construe the
       interrelated federal and state statutory schemes, Coram has a remedy, and Illinois a
       procedure, which entitles him to relief/exemption from the disabling effect of section
       922(g)(9).
¶ 57        As this court has often stated, statutes should be interpreted so as to promote their
       essential purposes and to avoid, if possible, constructions that would raise doubts as to their
       validity. Wade v. City of North Chicago Police Pension Board, 226 Ill. 2d 485, 510 (2007).
       In the construction of our statutes, this court presumes that the legislature did not intend to
       create absurd, inconvenient, or unjust results. People v. Gutman, 2011 IL 110338, ¶ 12.
       Statutes are presumed constitutional, and courts have a duty to construe legislative
       enactments so as to uphold their validity if there is any reasonable way to do so. Wade, 226
Ill. 2d at 510. A similar canon of construction prevails in the federal courts. The Supreme
       Court has emphasized that federal courts will, “where possible,” and consistent with the
       “legislative will” of Congress, construe federal statutes so as to avoid serious doubts of their
       constitutionality. Stern v. Marshall, 564 U.S. ___, ___, 131 S. Ct. 2594, 2605 (2011).
¶ 58        Both the Illinois Constitution and the United States Constitution safeguard the respective
       state and federal rights to keep and bear arms. Article I, section 22, of the Illinois
       Constitution provides: “Subject only to the police power, the right of the individual citizen
       to keep and bear arms shall not be infringed.” (Emphasis added.) Ill. Const. 1970, art. I, § 22.
       The second amendment of the United States Constitution provides: “A well regulated Militia,
       being necessary to the security of a free State, the right of the people to keep and bear Arms,
       shall not be infringed.” (Emphasis added.) U.S. Const., amend. II. The language of the
       Illinois Constitution suggests that the right, or “rights,” of Illinois citizens to keep and bear
       arms are not generic or categorical, that Illinois secures to its citizens, via the Illinois
       Constitution and implementing laws, individualized consideration of a person’s rights to
       keep and bear arms. That policy is reflected in the provisions of Illinois’ FOID Card Act (see
       430 ILCS 65/5, 8, 10 (West 2010)), which mandates individual assessment of a person’s
       application and circumstances by the Department of State Police in the first instance, and
       individualized judicial consideration of the basis for denial of a FOID card—without which
       firearm possession is illegal under state law—and judicial relief from that denial in


                                                 -18-
       appropriate circumstances.
¶ 59        We reiterate the standards that apply before an Illinois court can grant relief to a person
       denied a FOID card on the basis of disqualifying factors listed in section 8 of the FOID Card
       Act—including the factor listed in subsection (n) (possession violates state or federal law),
       which in this instance brings the federal prohibition of section 922(g)(9) to bear. Subsections
       (2) and (3) of section (c) of the 2010 version of the FOID Card Act allow a court to grant
       relief from the denial of a FOID card, by directing its issuance, if “the circumstances
       regarding a criminal conviction, where applicable, the applicant’s criminal history and his
       reputation are such that the applicant will not be likely to act in a manner dangerous to
       public safety” and “granting relief would not be contrary to the public interest.” (Emphases
       added.) 430 ILCS 65/10(c)(2), (c)(3) (West 2010). This general provision for relief,
       applicable to anyone who is denied a FOID card in the first instance, mirrors subsection (f)
       of section 10, which specifically provides that “[a]ny person who is prohibited from
       possessing a firearm under 18 U.S.C. 922(d)(4) and 922(g)(4) of the federal Gun Control Act
       of 1968”—prohibiting firearms possession by a person who has been adjudged mentally
       defective or who has been committed to a mental institution—“may apply to the Department
       of State Police requesting relief from such prohibition and the Director shall grant such relief
       if it is established to the Director’s satisfaction that the person will not be likely to act in a
       manner dangerous to public safety and granting relief would not be contrary to the public
       interest.” (Emphasis added.) 430 ILCS 65/10(f) (West 2010).
¶ 60        The standards in those state provisions reflect the standard the United States Attorney
       General is charged to employ—without funds to do so—in considering whether to grant
       relief from federal firearms disabilities under section 925(c), which provides that the
       Attorney General may grant relief if it is established to his satisfaction that “the
       circumstances regarding the disability, and the applicant’s record and reputation, are such
       that the applicant will not be likely to act in a manner dangerous to public safety and that the
       granting of the relief would not be contrary to the public interest.” (Emphasis added.) 18
       U.S.C. § 925(c) (2006); cf. 430 ILCS 65/10(c)(2), (c)(3) (West 2010). That standard is
       reiterated verbatim in the Code of Federal Regulations (27 C.F.R. § 478.144) to be applied
       by the Director of the Bureau of Alcohol, Tobacco, Firearms and Explosives. Suffice it to
       say, the standards for relief, state and federal, are consistent.
¶ 61        It seems the next question should be: Did, and does, Congress intend for there to be state
       and federal means to relief from federally imposed firearms disabilities? We have no doubt
       that was and is Congress’s intent. Congress obviously did not believe it reasonable or
       necessary to impose a perpetual firearm disability on anyone in the listed categories in
       section 922(g).
¶ 62        The provisions of section 921(a)(20) (applicable to felons) and section 921(a)(33)(B)(ii)
       (applicable to domestic violence misdemeanants) have long evinced congressional intent to
       provide exemption or relief from section 922(g) disabilities, or de facto restoration of
       firearms rights—whatever one chooses to call it. Irrespective of how those sections have
       been interpreted in the retrospective context of enhanced federal sentencing, or would be in
       this context, where Coram, prospectively, seeks to regain the very rights at issue (the rights
       to keep and bear arms), those statutes nonetheless make clear congressional intent to provide

                                                 -19-
       a means for state law or action to neutralize the prohibitions of section 922(g), where those
       prohibitions are based upon prior state convictions.
¶ 63        In addition to those provisions, Congress’s enactment of section 925(c)—which it has
       for decades failed to repeal or repudiate—directly addresses the very concern that underpins
       the imposition of categorical disabilities: the inference that possession of firearms by persons
       in those categories presents a danger to others. Section 925(c), at once, implicitly recognizes
       that circumstances may change over time, that rehabilitation (in the case of disqualifying
       convictions) and recovery (in the case of mental illness) are possible, and that a lifetime ban
       on firearm possession—in effect the perpetual deprivation, without remedy, of an important
       constitutional right—is not warranted in every case.
¶ 64        That Congress does not intend to abandon the principle of entitlement to individual relief
       in appropriate circumstances can be seen in its passage of the NICS Improvement
       Amendments Act of 2007. In a climate in which one might suspect Congress would choose
       to limit the opportunities for persons previously suffering from mental illness to regain their
       gun rights—the aftermath of the shootings at Virginia Polytechnic Institute—Congress
       insisted that those who had recovered from mental illness, and posed no danger, should have
       their firearm rights restored, directing federal departments and agencies to implement relief
       from disabilities programs for those individuals. The standard to be employed is one by now
       familiar: “the person will not be likely to act in a manner dangerous to public safety and that
       the granting of the relief would not be contrary to the public interest.” Significantly, five
       years after the Supreme Court’s decision in Bean, Congress included in the amendment
       language that would—at least insofar as section 925(c) could be used as a vehicle to provide
       relief to those previously suffering from mental illness—address and overrule the Supreme
       Court’s holding in Bean. Congress specifically provided: “If a Federal department or agency
       fails to resolve an application for relief within 365 days for any reason, including a lack of
       appropriated funds, the department or agency shall be deemed for all purposes to have
       denied such request for relief without cause.” (Emphases added.) 122 Stat. at 2563. This
       clearly indicates, to us, that Congress wanted the relief process to go forward, to judicial
       review, irrespective of whether it had provided funding to the agency charged with
       investigatory responsibilities in the first instance. Finally, the fact that Congress chose to turn
       over some responsibilities for relief programs to the states indicates to us that Congress at
       once saw a way to overcome federal funding constraints, and believed the states were fully
       capable of implementing programs for relief from federally imposed firearms
       disabilities—and in a way more direct and meaningful than those the states already controlled
       via interpretations of section 921(a)(20) and (a)(33)(B)(ii). In short, Congress clearly intends
       for there to be meaningful avenues to relief from federally imposed firearms disabilities, and
       it intends for the states to take an active role in those relief efforts.
¶ 65        The Supreme Court has acknowledged congressional intent to provide direct, meaningful,
       individualized consideration where relief is sought from federal firearm disabilities. In
       Logan, the Court noted that “[the Firearm Owner’s Protection Act], 100 Stat. 449, included
       a ‘safety valve’ provision under which persons subject to federal firearms disabilities,
       including persons whose civil rights had not been restored, may apply to the Attorney
       General for relief from the disabilities.” Logan, 552 U.S. at 28 n.1 (citing 18 U.S.C. § 925(c)

                                                 -20-
       (Supp. V 2006)). Moreover, as interpreted by the Supreme Court, the federal exemption
       statutes provide an alternative avenue to indirect relief for persons who are seeking
       restoration of firearm rights, insofar as those statutes specify that a prior state conviction is
       not “a conviction”—in this situation a disabling conviction for purposes of section
       922(g)—if, with respect thereto, the convicting jurisdiction has restored unrelated “civil
       rights” lost as a result of the conviction.
¶ 66       As the Court acknowledged in Logan, section 921(a)(20)—a corollary statute to section
       921(a)(33)(B)(ii)—“does not define the term ‘civil rights.’ ” Logan, 552 U.S. at 28. While
       the Court, in Logan, stated that “courts have held,” and the petitioner therein “agree[d],” that
       the “civil rights relevant” to that section are “the rights to vote, hold office, and serve on a
       jury” (Logan, 552 U.S. at 28 (citing, inter alia, Caron v. United States, 524 U.S. 308, 316
       (1998))), as previously noted, we see no analysis in Caron dictating that result. In Beecham,
       the Supreme Court itself suggested that restoration of firearm rights could be “a
       consideration of *** possible relevance” in that context. Beecham, 511 U.S. at 373 n.*; see
       also United States v. Sonczalla, 561 F.3d 842, 844 (8th Cir. 2009) (“We have noted that for
       a person to have his civil rights restored by a state for the purposes of section 921(a)(20), the
       relevant state must actually have restored the felon’s right to possess firearms.” (internal
       quotation marks omitted)). Obviously, the Logan Court’s narrow interpretation of requisite
       rights that must be restored for exemption was rendered in the context of determining, for
       purposes of enhanced federal sentencing, what constitutes a predicate conviction; the Court
       was not considering whether a person previously convicted of an offense constitutes a
       present danger with a weapon going forward, and whether that individual’s rights to keep and
       bear arms should be restored. Some might well suggest in this context that, logically, should
       be the core question, and quibbling over what rights irrelevant to that question have been
       restored, or, as some cases would have it, how many of those rights, misses the point and is
       a construction inconsistent with the objectives of Congress.
¶ 67       Whatever one may think of the wisdom of applying Logan’s automatic restoration-of-
       rights procedure in this context, we submit that congressional intent to place within the
       authority of the states the power to indirectly remove federal firearm disabilities via pardons,
       expungements, and restorations of civil rights, pursuant to section 921(a)(20) and
       (a)(33)(B)(ii), suggests that Congress intends, or at least countenances, the states taking an
       active role in directly restoring second amendment rights to those under federal firearms
       disabilities, or providing relief from those disabilities pursuant to the standards of section
       925(c), which amounts to the same thing. As previously mentioned, the fact that Congress
       has begun turning over responsibility for some firearm disability relief programs to the states
       also supports that view.
¶ 68       Indeed, it has long been recognized in Supreme Court jurisprudence that a state may, in
       certain circumstances, provide the means to enforce a remedy where Congress has clearly
       sanctioned or recognized a right or remedy, but Congress has not provided the means. As the
       Supreme Court has stated: “ ‘If an act of Congress gives a penalty [meaning civil and
       remedial] to a party aggrieved, without specifying a remedy for its enforcement, there is no
       reason why it should not be enforced, if not provided otherwise by some act of Congress, by
       a proper action in a state court. The fact that a state court derives its existence and functions

                                                 -21-
       from the state laws is no reason why it should not afford relief.’ ” Mondou v. New York, New
       Haven, & Hartford R.R. Co., 223 U.S. 1, 57-58 (1912) (quoting Claflin v. Houseman, 93
U.S. 130, 137 (1876)). That proposition would seem to apply here, where Congress has
       recognized the remedy, but has not supplied the necessary money for its implementation.
       Upon state courts, equally with the courts of the Union, rests the obligation to guard and
       enforce every right secured by the Constitution and laws of the United States whenever those
       rights are involved in any suit or proceedings before them. Robb v. Connolly, 111 U.S. 624,
       637 (1884). In Ortega Co. v. Triay, 260 U.S. 103, 109 (1922), the Supreme Court quoted
       approvingly this proposition from an earlier Florida Supreme Court decision (State ex rel.
       R.R. Commissioners v. Atlantic Coast Line Co., 54 So. 394 (Fla. 1911)), a principle that
       applies here: “Authority that is indispensable or useful to the valid purposes of a remedial
       law may be inferred or implied from authority expressly given.”
¶ 69        If, as it clearly does (see NICS Improvement Amendments Act of 2007, Pub. L. No. 110-
       180, 122 Stat. 2559 (2008)), Congress deems a state’s investigatory and administrative
       apparatus capable of determining whether a person defined as a “mental defective” is safe
       to possess a firearm, how and why should it be different for persons who decades ago
       committed an isolated act which resulted in a conviction of misdemeanor domestic violence?
       Congress has determined that the standard applicable to persons applying for relief from
       disabilities imposed pursuant to subsections (d)(4) and (g)(4) of section 922 and subsections
       (d)(9) and (g)(9) of that section is the same: whether the applicant “will not be likely to act
       in a manner dangerous to public safety and that the granting of the relief would not be
       contrary to the public interest.” 18 U.S.C. § 925(c) (2006); cf. 430 ILCS 65/10(c)(2), (c)(3),
       (f) (West 2010). Given the broad powers Congress has given the states to restore rights and
       grant relief from federally imposed firearms disabilities, we believe the power to grant relief,
       or restore rights, to those who have lost them as a result of state misdemeanor convictions
       is necessarily implied.
¶ 70        We find no obstacles of preemption here. As the Supreme Court observed in Haywood
       v. Drown, 556 U.S. 729, 734-35 (2009), quoting Claflin v. Houseman, 93 U.S. 130, 136-37
       (1876), the “Federal and state law ‘together form one system of jurisprudence, which
       constitutes the law of the land for the State; and the courts of the two jurisdictions are not
       foreign to each other, nor to be treated by each other as such, but as courts of the same
       country, having jurisdiction partly different and partly concurrent.’ ” Haywood, 556 U.S. at
       734-35. “So strong is the presumption of concurrency that it is defeated only in two narrowly
       defined circumstances,” the first of which is “when Congress expressly ousts state courts of
       jurisdiction.” Haywood, 556 U.S. at 735.
¶ 71        The supremacy clause of the United States Constitution provides that “[t]his
       Constitution, and the Laws of the United States *** shall be the supreme Law of the Land;
       and the Judges in every State shall be bound thereby, any Thing in the Constitution or Laws
       of any State to the Contrary notwithstanding.” U.S. Const., art. VI, cl. 2. “ ‘State law is
       preempted under the supremacy clause in three circumstances: (1) when the express language
       of a federal statute indicates an intent to preempt state law; (2) when the scope of a federal
       regulation is so pervasive that it implies an intent to occupy a field exclusively; and (3) when
       state law actually conflicts with federal law.’ ” Poindexter v. State of Illinois, 229 Ill. 2d 194,

                                                  -22-
       210 (2008) (quoting Village of Mundelein v. Wisconsin Central R.R., 227 Ill. 2d 281, 288
       (2008)). This court has recognized: “The key inquiry in all preemption cases is the objective
       or purpose of Congress in enacting the particular statute. The doctrine requires courts to
       examine the Federal statute in question to determine whether Congress intended it to
       supplant State laws on the same subject.” Kellerman v. MCI Telecommunications Corp., 112
Ill. 2d 428, 438 (1986). None of the listed circumstances support a presumption of
       preemption. In fact, the deference to state law, to determine whether rights have been
       restored for purposes of the disabling statutes’ application, suggests the contrary, as does
       congressional action in beginning to turn over programs for relief therefrom to the states,
       presumably for lack of federal funding. Illinois’ statutory scheme provides a framework for
       individualized review—and where appropriate relief—that essentially mirrors section 925(c).
       See 430 ILCS 65/10(c), (f) (West 2010).
¶ 72        Apart from the individualized assessment mandated by section 925(c), the Supreme
       Court has construed section 921(a)(20) and (a)(33)(B)(ii) in such a way as to give the states
       the authority to automatically restore, through operation of state law, unrelated civil rights
       of those whose state convictions—both felonies and misdemeanors—have resulted in
       federally imposed firearms disabilities, thus exempting those individuals from the disabling
       effect of the federal statute without an individual assessment of their future dangerousness
       going forward. With respect to that restoration-of-rights process, it has been held that those
       who never lost civil rights do not have an avenue to automatic restoration of their rights to
       possess firearms—only those who have lost rights due, in many cases, to incarceration. See
       Logan, 552 U.S. at 37 (“Having no warrant to stray from § 921(a)(20)’s text, we hold that
       the words ‘civil rights restored’ do not cover the case of an offender who lost no civil
       rights.”).
¶ 73        Though we acknowledge the binding precedent of cases like Logan, and abide by the
       principle of automatic restoration of firearm rights upon the restoration of unrelated rights,
       reasonable minds might rightfully find cause for concern with a statutory scheme for
       restoration or relief that does not afford individualized consideration of a person’s mental
       and emotional state—both critical to an assessment of dangerousness—insofar as it could
       place the public at risk. While some might find that state of affairs consistent with the recent
       decisional ascendency, in our panoply of constitutional rights, of the rights to keep and bear
       arms, in that milieu, the lack of any effective federal alternative providing for direct relief,
       pursuant to individualized assessment, for those who, despite prior convictions, have been
       rehabilitated and wish to reestablish their firearm rights seems oddly incongruent. In any
       event, we have no quarrel with the proposition that one who has become a law-abiding
       citizen should not be precluded from exercising those rights. Other courts appear to take the
       same view. See Schrader, 704 F.3d at 992. Congress agrees. See 18 U.S.C. § 925(c) (2006).
       Indeed, the scrutiny given to those who try to regain their firearms rights would seem to
       ensure that they pose less of a danger to the public than many who have not yet come to the
       attention of law enforcement and mental health professionals. Unfortunately, as recent events
       sadly demonstrate, it is too often the case that those individuals, as yet unidentified or
       unreported, inflict the greatest harm on their fellow citizens.
¶ 74        The individual scrutiny given Coram’s circumstances, by Judge Schuering, pursuant to

                                                -23-
       the standards for review set forth in Illinois’ FOID Card Act (430 ILCS 65/10(c) (West
       2010)), has resulted in an assessment that Coram “will not be likely to act in a manner
       dangerous to public safety” and “granting relief would not be contrary to the public interest.”
       That is the same standard of review Congress has given the states the authority to employ in
       considering restoration of firearms rights for those who have previously suffered from
       disabling mental illness. That is the same standard Congress has established for use in federal
       programs for relief from federal firearms disabilities. Application of that standard, via section
       10(c) of Illinois’ FOID Card Act, removes the federal firearm disability and entitles Coram
       to a FOID card. Thus construed, there is no need to address the constitutionality of section
       922(g)(9).
¶ 75       We note, in passing, the recent amendment of section 10 of the FOID Card Act via Public
       Act 97-1150, § 545, effective January 25, 2013, providing that a circuit court may not order
       issuance of a FOID card if the petitioner is otherwise prohibited from possessing or using a
       firearm under federal law, and that relief can be granted under subsection (c) only if
       “granting relief would not be contrary to federal law.” Pub. Act 97-1150, § 545 (eff. Jan. 25,
       2013) (amending 430 ILCS 65/10(b), (c)(4)). Obviously, the current version of the statute
       was not in effect when proceedings under section 10(c) were conducted with respect to
       Coram. However, given our construction of the statute, and our interpretation of its effect,
       it would not matter if the amendments had been in effect. Relief granted pursuant to statutory
       review removes the federal firearm disability.
¶ 76       For the reasons stated, we affirm that part of the circuit court’s judgment that upheld the
       original order of Judge Schuering, directing the issuance of a FOID card to Coram. We
       vacate that portion of the judgment that held section 922(g)(9) of the federal Act (18 U.S.C.
       § 922(g)(9) (2006)) unconstitutional.

¶ 77       Affirmed in part.
¶ 78       Vacated in part.

¶ 79       JUSTICE BURKE, specially concurring:
¶ 80       After the Illinois Department of State Police (the Department) denied petitioner Jerry W.
       Coram’s application for a Firearm Owner’s Identification (FOID) Card, he petitioned the
       circuit court of Adams County for relief pursuant to section 10 of the FOID Card Act (430
       ILCS 65/10 (West 2010)). The circuit court ultimately concluded that Coram was statutorily
       barred from obtaining relief. However, the court also held that the statutory bar violated
       Coram’s second amendment rights. Because the circuit court held a statute unconstitutional,
       the Department appealed directly to this court. Ill. S. Ct. R. 302(a) (eff. Oct. 4, 2011).
¶ 81       Like Justice Karmeier, I believe that before addressing the constitutional issue raised by
       the Department’s appeal, it is necessary to first determine whether the circuit court was
       correct in its interpretation of the FOID Card Act and in its conclusion that Coram cannot
       obtain relief under the statute. Also like Justice Karmeier, I believe the circuit court erred
       when it concluded that statutory relief is unavailable. However, my reasons for reaching that
       result differ from Justice Karmeier’s. I therefore specially concur.

                                                 -24-
¶ 82                                               I
¶ 83        In 1992, Coram pled guilty to a charge of domestic battery, a class A misdemeanor (Ill.
       Rev. Stat. 1991, ch. 38, ¶ 12-3.2(a)(1), (b)). The factual basis of the plea established that
       Coram slapped his live-in girlfriend in the face with his hand during an argument. Coram
       was sentenced to 12 months’ conditional discharge and ordered to pay a $100 fine.
¶ 84        Some 17 years later, in 2009, Coram applied to the Department for a FOID card, a
       requirement for lawfully possessing a firearm in the state of Illinois. See 430 ILCS 65/2(a)(1)
       (West 2010). The Department denied Coram’s application pursuant to the authority granted
       it under section 8(n) of the FOID Card Act (430 ILCS 65/8(n) (West 2010)). That provision
       states that the Department may deny an application for a FOID card if the Department finds
       that the applicant is a “person who is prohibited from acquiring or possessing firearms or
       firearm ammunition by any Illinois State statute or by federal law.”
¶ 85        When a state statute incorporates federal law, as section 8(n) does, the general rule is that
       the incorporation is limited to federal statutes or regulations in existence at the time the state
       statute was adopted. See 34 Ill. L. and Prac. § 12, at 25 (2001). The incorporation cannot
       include future amendments to the federal law because such an incorporation would constitute
       an unlawful delegation of state legislative power to the federal government. See, e.g., State
       v. Williams, 583 P.2d 251, 254 (Ariz. 1978); 1950 Ill. Att’y Gen. Op. No. 258.3 Further, the
       effect of incorporating federal law into section 8(n) is “ ‘the same as though the statute or the
       provisions adopted had been incorporated bodily into the adopting statute.’ ” People v.
       Lewis, 5 Ill. 2d 117, 122 (1955) (quoting People ex rel. Cant v. Crossley, 261 Ill. 78, 85
       (1913)).
¶ 86       Section 8(n) was added to the FOID Card Act in 1997. See Pub. Act 90-130 (eff. Jan. 1,
       1998).4 At that time, there existed a provision of federal law, section 922(g)(9) of Title 18
       of the United States Code (18 U.S.C. § 922(g)(9) (Supp. II 1996)), which became
       incorporated into section 8(n) and which subsequently informed the Department’s decision
       to deny Coram’s application for a FOID card.
¶ 87        Section 922(g)(9) of Title 18 states that it is unlawful for any person “who has been
       convicted in any court of a misdemeanor crime of domestic violence, to ship or transport in
       interstate or foreign commerce, or possess in or affecting commerce, any firearm or
       ammunition; or to receive any firearm or ammunition which has been shipped or transported
       in interstate or foreign commerce.” “[M]isdemeanor crime of domestic violence” is defined
       to include an offense, committed by a person in a domestic relationship with the victim, that

               3
                 Article IX, section 3(b), of the Illinois Constitution of 1970 (Ill. Const. 1970, art. IX,
       § 3(b)), permits the General Assembly to adopt by reference future provisions of the income tax laws
       of the United States. This section was included because of concerns that, without it, state legislation
       that adopted tax laws that had not yet been enacted by Congress “would probably constitute an
       unlawful delegation of authority by the state to the federal government.” 7 Record of Proceedings,
       Sixth Illinois Constitutional Convention 2210.
               4
               The language currently found in subsection (n) was originally added as subsection (l).
       Subsection (l) was changed to subsection (n) by Pub. Act 90-655 (eff. July 30, 1998).

                                                   -25-
       “is a misdemeanor” and that “has, as an element, the use or attempted use of physical force,
       or the threatened use of a deadly weapon.” 18 U.S.C. § 921(a)(33)(A)(i), (ii) (Supp. II 1996).
¶ 88         After reviewing Coram’s application, the Department concluded that Coram’s conviction
       of domestic battery fit within the federal definition of misdemeanor domestic violence. The
       Department also determined that certain exceptions found in federal law which would negate
       the conviction for misdemeanor domestic violence were inapplicable. These exceptions, set
       forth in section 921(a)(33)(B)(ii) of Title 18 (18 U.S.C. § 921(a)(33)(B)(ii) (Supp. II 1996)),
       provide that a person shall not be considered to have been convicted of misdemeanor
       domestic violence if the conviction has been expunged or set aside, if the person has been
       pardoned, or if the person’s “civil rights” have been “restored.” Because these exceptions
       were inapplicable, the Department concluded that if Coram were permitted to possess a
       firearm in or affecting interstate commerce (which presumably would be most firearms), he
       would violate federal law. Based on this determination, the Department denied Coram’s
       application.5
¶ 89         Following the denial of his application, Coram filed a petition in the circuit court of
       Adams County pursuant to section 10 of the FOID Card Act (430 ILCS 65/10 (West 2010)),
       contesting the Department’s decision. Section 10 states that whenever an application for a
       FOID card is denied by the Department based on section 8 of the FOID Card Act, the
       decision may be appealed, either to the Director of the Department of State Police, or to the
       circuit court in the county in which the petitioner resides. Pursuant to section 10(a), when the
       Department has denied an application for a FOID card based on “domestic battery,” or other
       listed offenses, “the aggrieved party may petition the circuit court in writing in the county of
       his or her residence for a hearing upon such denial.” 430 ILCS 65/10(a) (West 2010). If,
       following the hearing, the court concludes that “substantial justice has not been done,” the
       court “shall issue an order directing the Department of State Police to issue a Card.” 430
       ILCS 65/10(b) (West 2010). In addition, subsection (c) of section 10 provides that in appeals
       directed to both the Director of the Department and the circuit court, relief may be granted
       if it is established that (1) the applicant has not been convicted of a forcible felony within 20
       years of the application, “or at least 20 years have passed since the end of any period of
       imprisonment imposed in relation to that conviction,” (2) “the circumstances regarding a
       criminal conviction, where applicable, the applicant’s criminal history and his reputation are
       such that the applicant will not be likely to act in a manner dangerous to public safety,” and
       (3) “granting relief would not be contrary to the public interest.” 430 ILCS 65/10(c)(1),
       (c)(2), (c)(3) (West 2010).
¶ 90         Along with his petition, Coram filed a report prepared by a psychologist who had
       examined Coram for purposes of determining his fitness to possess a firearm. The
       psychologist concluded that Coram posed no danger to others and “strongly recommended”

               5
                 As of January 1, 2013, the determination as to whether a person who has been convicted
       of a state offense would be guilty of violating section 922(g)(9) if he were to possess a firearm in
       or affecting interstate commerce will take place primarily in the circuit court, where the State must
       prove beyond a reasonable doubt that the prohibitions of section 922(g)(9) apply. See 725 ILCS
       5/112A-11.1, 112A-11.2 (West 2012).

                                                  -26-
       that Coram be issued a FOID card.
¶ 91       As required by section 10(b) (430 ILCS 65/10(b) (West 2010)), the State’s Attorney of
       Adams County was notified of Coram’s petition and given the opportunity to object. The
       State’s Attorney declined to do so. Following a hearing, Judge Mark Schuering concluded
       that Coram had established all the conditions necessary for obtaining relief set forth in
       section 10 of the FOID Card Act. Judge Schuering therefore entered an order directing the
       Department to issue Coram a FOID card.
¶ 92       The Department subsequently moved to intervene. That motion was granted. The
       Department also moved to vacate Judge Schuering’s order, arguing that the circuit court
       could not, despite its findings under section 10, order the Department to issue a FOID card.
       A second judge, Judge Thomas Ortbal, heard the Department’s motion to vacate. After
       considering arguments, Judge Ortbal agreed with the Department that Coram could not
       obtain statutory relief from the denial of his application for a FOID card and that Judge
       Schuering had erred in granting relief to Coram pursuant to section 10 of the FOID Card Act.
       However, Judge Ortbal went on to hold that the application of the statutory bar to Coram
       violated his second amendment rights. Judge Ortbal therefore denied the Department’s
       motion to vacate. This appeal followed.

¶ 93                                               II
¶ 94       At the outset it is necessary to clarify what statutory provision is at issue in this appeal.
       In its brief, the Department states that the issue in this case is the constitutionality, both
       facially and as applied, of section 922(g)(9). This is incorrect. Section 922(g)(9) is a federal
       criminal statute. Coram has not been convicted or charged with violating section 922(g)(9)
       by the federal government and, indeed, as far as the record shows, does not possess a firearm.
       Coram’s petition was filed in the circuit court in order to determine whether he may be
       permitted to possess a firearm as a matter of state law. It is the state regulatory scheme under
       the FOID Card Act which is at issue, not federal criminal law.
¶ 95       To be sure, one or more provisions of the FOID Card Act may incorporate the language
       of section 922(g)(9), but “[t]he two statutes exist as separate, distinct, legislative enactments,
       each having its appointed sphere of action” (Van Pelt v. Hilliard, 78 So. 693, 698 (Fla.
       1918)). See also, e.g., F. Scott Boyd, Looking Glass Law: Legislation by Reference in the
       States, 68 La. L. Rev. 1201, 1221-22 (2008) (noting that when one statute incorporates by
       reference another, it is the former statute that is the controlling authority); Horace Emerson
       Read, Is Referential Legislation Worth While?, 25 Minn. L. Rev. 261, 269 (1941). If any
       statutory provision imposes a bar to Coram’s obtaining a FOID card and, thereby, raises
       constitutional concerns, it is necessarily a provision of the FOID Card Act.
¶ 96       In his order denying the Department’s motion to vacate, Judge Ortbal concluded that
       there was a statutory bar to Coram’s obtaining relief, but he did not specify which provision
       of the FOID Card Act imposed the bar. Subsequently, in his findings entered pursuant to
       Supreme Court Rule 18 (Ill. S. Ct. R. 18 (eff. Sept. 1, 2006)), Judge Ortbal stated “that the
       provisions of 18 U.S.C., sec. 922(g)(9), which are incorporated by reference in 430 ILCS
       65/8(n) as grounds for denial of a FOID card, are unconstitutional, as applied to [Coram].”

                                                 -27-
       From this, it would appear that Judge Ortbal concluded that section 8(n), through its
       incorporation of the language of section 922(g)(9), imposed a permanent bar on Coram’s
       obtaining a FOID card, and further, that this statutory bar was unconstitutional. But this
       cannot be correct. As both parties acknowledge, all denials of FOID card applications based
       on section 8 are subject to review under section 10. Coram himself employed this procedure.
       In short, section 8(n) does not, under the plain language of the statute, impose a permanent
       bar on Coram’s ability to obtain a FOID card.
¶ 97        In its filings in the circuit court, the Department pointed to another provision of the FOID
       Card Act, one which went unaddressed by the circuit court, as the basis for concluding that
       Coram could not be granted a FOID card. This provision, section 13 of the FOID Card Act,
       states that “[n]othing in this Act shall make lawful the acquisition or possession of firearms
       or firearm ammunition which is otherwise prohibited by law.” 430 ILCS 65/13 (West 2010).
       According to the Department, the phrase “otherwise prohibited by law” in section 13 refers
       to federal law and, therefore, incorporates by reference section 922(g)(9) of Title 18. Further,
       in the Department’s view, Coram would be in violation of that federal law were he to possess
       a firearm. The Department maintained that the hearing procedure under section 10 “should
       not be allowed under Section 13 to override [the] FOID Card Act’s incorporation of the
       federal ban.” Thus, because the FOID Card Act under section 13 “could not make lawful”
       what was prohibited by federal law, the Department contended that the circuit court could
       not enter an order directing it to provide Coram with a FOID card. This assertion is also
       incorrect.
¶ 98        Section 13 was adopted by the General Assembly in 1967. See 1967 Ill. Laws 2600 (eff.
       July 1, 1968). Section 922(g)(9) was enacted by Congress in 1996. See Pub. L. No. 104-208,
       110 Stat. 3009 (1996). Because the federal provision did not exist at the time section 13 was
       adopted, that provision could not, as a matter of law, have been incorporated into the state
       statute. See, e.g., 1950 Ill. Att’y Gen. Op. No. 258, at 183 (an incorporation of a future
       amendment to federal law into an Illinois statute “would involve a surrender, abandonment,
       or delegation of legislative power”).
¶ 99        Moreover, the interpretation of section 13 offered by the Department makes little sense.
       The Department agrees that the language of section 922(g)(9) is incorporated into section
       8(n), and agrees that section 10 addresses denials of FOID card applications based on section
       8(n). Thus, the Department reads the FOID Card Act as stating that (1) an application for a
       FOID card may be denied by the Department if the Department concludes that the applicant
       has committed misdemeanor domestic violence; (2) the applicant is entitled to then proceed
       under section 10 and, if the applicant establishes that substantial justice has not been done,
       the court “shall” enter an order directing the Department to issue the card; (3) however, the
       court may not enter such an order if the applicant has committed misdemeanor domestic
       violence. This is a nonsensical result. To avoid rendering the circuit court’s findings and
       order entered pursuant to section 10 a complete nullity, the phrase “otherwise prohibited by
       law” in section 13 must refer to some law other than that which is incorporated into the FOID
       Card Act in section 8(n) and specifically addressed in section 10. The Department has
       pointed to no law which prohibits the General Assembly from providing, as a matter of state
       law, that an applicant may be awarded a FOID card after a hearing under section 10 has

                                                 -28-
        determined that the applicant is a safe, responsible person. Accordingly, section 13 does not
        bar the circuit court from ordering the Department to grant Coram a FOID card.
¶ 100        Based on the foregoing, it is clear there is no statutory bar, either in section 8(n) or
        section 13 of the FOID Card Act, which prohibited Judge Schuering from granting relief to
        Coram pursuant to the standards set forth in section 10.
¶ 101        Further support for this reading of the statute comes from recent amendments made to
        the FOID Card Act. Effective January of 2013, section 10(b) of the FOID Card Act states that
        the circuit court “shall not” issue an order directing the Department to provide an applicant
        with a FOID card if the applicant “is otherwise prohibited from obtaining, possessing, or
        using a firearm under federal law.” 430 ILCS 65/10(b) (West 2012) (as amended by Pub. Act
        97-1150, § 545 (eff. Jan. 25, 2013)). In addition, section 10(c) now states that, before
        ordering the issuance of a FOID card, the applicant must establish that “granting relief would
        not be contrary to federal law.” 430 ILCS 65/10(c)(4) (West 2012) (as amended by Pub. Act
        97-1150, § 545 (eff. Jan. 25, 2013)). An amendatory change in the language of a statute
        creates a presumption that it was intended to change the law as it previously existed. K.
        Miller Construction Co. v. McGinnis, 238 Ill. 2d 284, 299 (2010). Here, nothing rebuts that
        presumption. The amendments make clear that a circuit court no longer has the authority to
        make findings or grant relief under section 10 if the court concludes that the applicant would
        be in violation of federal law if he or she were to possess a firearm. However, at the time
        Coram applied for his FOID card, nothing in the FOID Card Act prevented the circuit court
        from granting relief under section 10.
¶ 102        In the circuit court, the Department raised an additional objection to granting Coram
        relief. The Department contended that issuing a FOID card to Coram would be to “implicitly
        condone criminal conduct” and that such a result could not have been intended by the
        General Assembly. Thus, in the Department’s view, despite the plain language of section 10,
        Coram should not be granted a FOID card. This argument is unpersuasive.
¶ 103        The only thing that can be established with finality under a state regulatory scheme such
        as the FOID Card Act is whether or not an applicant is compliant with state law. A
        determination by an Illinois state court as to whether an applicant for a FOID card would be
        in compliance with federal law if he were to possess a firearm has no binding effect on
        federal authorities. In addition, the purpose of the state prohibitions on firearm possession,
        like the federal prohibitions, is “to keep firearms away from potentially dangerous persons.”
        Lewis v. United States, 445 U.S. 55, 67 (1980). Given these facts, it is not unreasonable to
        conclude that the General Assembly intended for a judicial finding that an applicant is a safe
        and responsible citizen under section 10 to stand as a final determination that the applicant
        is eligible, as a matter of state law, to possess a firearm. It would then be incumbent upon the
        applicant to seek a declaration from the federal government regarding his rights under federal
        law. See, e.g., Shrader v. Holder, 704 F.3d 980, 992 (D.C. Cir. 2013) (noting that the federal
        firearms ban “remain[s] vulnerable” to an as-applied, second amendment challenge brought
        by a misdemeanant who has become a “ ‘law-abiding, responsible citizen[ ]’ ” (quoting
        District of Columbia v. Heller, 554 U.S. 570, 635 (2008)). Such a state regulatory scheme
        is not “condoning criminal activity.” It is simply recognizing the limits of state authority, and
        recognizing that a binding determination as to whether a person is in compliance with federal

                                                  -29-
        law can only be made by the federal government.
¶ 104       In addition, a state regulatory scheme which permits an applicant to obtain individualized
        judicial review, as Coram obtained under section 10, avoids the constitutional objections that
        arise when a permanent ban on firearm possession is imposed on misdemeanants, and that
        are implicated under the current federal law (see, e.g., Schrader, 704 F.3d at 991-92).6 Of
        course, with its recent amendments to the FOID Card Act the General Assembly has altered
        this statutory scheme. The point, however, is simply that the plain language of the FOID
        Card Act in effect at the time Coram applied for his card—the language of section 10 which
        allowed Coram to obtain individualized relief—does not lead to impossible or absurd results
        and, therefore, we are not free to ignore it.
¶ 105       Although this result answers the question of whether Coram has established the right to
        possess a firearm as a matter of state law, it remains an open question as to whether Coram
        is prohibited from possessing a firearm as a matter of federal law. However, that is a matter
        to be resolved between Coram and the federal authorities.
¶ 106       Because Coram was properly granted relief under section 10 of the FOID Card Act from
        the Department’s denial of his application for a FOID card, there was no need for Judge
        Ortbal to address Coram’s constitutional arguments. I therefore join with Justice Karmeier’s
        opinion in vacating that portion of the circuit court’s judgment which held the FOID Card
        Act unconstitutional as applied to Coram.
¶ 107       I also join Justice Karmeier in affirming the judgment of the circuit court denying the
        Department’s motion to vacate. However, I cannot join in Justice Karmeier’s reasoning in
        reaching this result. Justice Karmeier focuses his analysis on whether Coram is prohibited
        from possessing a firearm as a matter of federal law. Justice Karmeier ultimately concludes
        that a state court may grant relief from the federal firearm prohibitions imposed under section
        922(g)(9) by employing the standards set forth in section 10(c) of the FOID Card Act.
        Although no provision of federal law states this, Justice Karmeier determines, for various
        reasons, that such authority is “necessarily implied.” Supra ¶ 69. Because Coram satisfied
        the standards under section 10(c), Justice Karmeier finds that Coram’s federal disability was
        removed, as was any statutory bar under the FOID Card Act. Whatever the merits of this
        analysis, it rests on the initial premise that it is necessary to address whether Coram would
        be prohibited by federal law from possessing firearms. I disagree with this premise. As
        explained above, denials of FOID card applications based on section 8(n) are reviewable
        under section 10, and section 13 does not incorporate the language of section 922(g)(9).
        There is no need, therefore, for this court to determine whether Coram can overcome any
        federal prohibition on possessing firearms. For this reason, I do not join in Justice Karmeier’s
        reasoning.


                6
                  Had Coram’s application for a FOID card been filed under the new amendments to the
        FOID Card Act we would be squarely presented with these constitutional objections, i.e., whether
        the state may burden the second amendment rights of a misdemeanant who poses no safety risk by
        requiring him to obtain a pardon before he may lawfully possess a firearm, and whether the state may
        permanently bar such a person from possessing firearms. I express no opinion on these issues.

                                                   -30-
¶ 108       For the foregoing reasons, I specially concur.
¶ 109       JUSTICE FREEMAN joins in this special concurrence.

¶ 110      JUSTICE THEIS, dissenting:
¶ 111      This case involves whether petitioner Jerry W. Coram is entitled to a Firearm Owner’s
      Identification (FOID) card pursuant to the Firearm Owners Identification Card Act (FOID
      Act) (430 ILCS 65/0.01 et seq. (West 2010)) where federal law prohibits his possession of
      a firearm. Based on the plain language and express legislative intent of the statute, I would
      hold that Coram’s disqualification from acquiring or possessing a weapon under federal law
      continues to make him ineligible for a FOID card in Illinois and would reject the circuit
      court’s finding that the federal prohibition is unconstitutional. Accordingly, I would reverse
      the denial of the Department’s motion to vacate the order directing the issuance of a FOID
      card to Coram.
¶ 112      In 2009, Coram applied for and was denied a FOID card under section 8(n) of the FOID
      Act, which authorizes the Department to deny an application where the person is prohibited
      from possessing firearms by any Illinois state statute or by federal law. 430 ILCS 65/8(n)
      (West 2010). It is conceded that Coram was prohibited from possessing firearms under the
      federal Gun Control Act of 1968, as amended, due to his prior conviction in 1992 for
      misdemeanor domestic battery as a result of an incident involving domestic violence.7 18
      U.S.C. § 922(g)(9) (2006).
¶ 113      Thereafter, Coram filed a petition in the circuit court contesting the denial of his
      application as provided for under section 10 of the FOID Act (430 ILCS 65/10(a) (West
      2010)). At the time of his petition, section 10(c) of the Act provided, in relevant part, that the
      court may grant the petitioner’s request for relief if the petitioner establishes that: (1) he has
      not been convicted of a forcible felony within 20 years of the application for a FOID card;
      (2) the circumstances regarding his criminal conviction, his criminal history and his
      reputation are such that he would not be likely to act in a manner dangerous to public safety;
      and (3) granting the relief would not be contrary to the public interest. 430 ILCS 65/10(c)
      (West 2010).
¶ 114      Following a hearing, in which the State’s Attorney did not object, the circuit court
      concluded that Coram had satisfied the conditions of section 10 and entered an order
      directing the Department to issue Coram a FOID card. Subsequently, the Department moved


                7
                 According to the record, Coram’s conviction was based on the following conduct. In June
        1992, Coram was living with his girlfriend. She arrived home one night to find Coram highly
        intoxicated and seeking to engage her in a fight. Not wanting to argue with him, and knowing that
        she had to get up early to go to work the next day, she attempted to go to bed. After shutting the
        bedroom door on one another repeatedly, Coram accused the girlfriend of having sex with “black
        persons.” When she said, “yeah,” Coram slapped her on the left eye while she was lying on the bed.
        He slapped her two or three times with an open hand. According to the girlfriend, she had been hit
        on another occasion, but did not file any report. Coram pled guilty and was sentenced to 12 months
        of conditional discharge.

                                                  -31-
        to vacate the order, arguing essentially that nothing in the Act could overcome Coram’s
        disqualification under section 922(g)(9) of the federal Gun Control Act, which precluded him
        from possessing a firearm under federal law, and that granting his requested relief would be
        against public policy.
¶ 115        Coram did not dispute the determination that his conviction for misdemeanor domestic
        battery fell within the prohibitions under section 922(g)(9) of the federal Gun Control Act
        dealing with misdemeanor crimes of domestic violence. Nor did he raise any argument at any
        time in the proceedings disputing the Department’s construction of the FOID Act. Instead,
        he maintained that section 922(g)(9) was not a bar to his being issued a FOID card because
        section 922(g)(9) was unconstitutional as applied to him and ultimately a violation of the
        second amendment. Thus, the arguments presented by the parties were entirely focused on
        the constitutionality of section 922(g)(9). The circuit court ultimately agreed with Coram’s
        constitutional claim and denied the Department’s motion to vacate on that basis. This appeal
        followed. On appeal, the Department challenged the circuit court’s finding that section
        922(g)(9) violated the second amendment as applied to Coram.
¶ 116        The FOID Act is part of a broader statutory framework involving public safety laws. The
        General Assembly has specifically determined that “in order to promote and protect the
        health, safety and welfare of the public, it is necessary and in the public interest to provide
        a system of identifying persons who are not qualified to acquire or possess firearms ***
        within the State of Illinois.” 430 ILCS 65/1 (West 2010). Thus, the express legislative
        purpose of the Act is to identify those individuals that are not qualified to possess firearms
        in order to protect the public interest.
¶ 117        To that end, the Department shall issue a FOID card only to those applicants found
        qualified under section 8 of the Act. 430 ILCS 65/5 (West 2010). Under section 8, the
        General Assembly has specifically included felons and those convicted of domestic battery
        among those persons deemed unqualified to acquire or possess firearms and, therefore,
        represent grounds for the Department to deny a FOID card. 430 ILCS 65/8 (West 2010).
        Specifically, section 8(n), which the Department relied on here, incorporates the provisions
        of the federal Gun Control Act, and disqualifies those who are prohibited from acquiring or
        possessing firearms due to their conviction for misdemeanor domestic violence from
        obtaining a FOID card. 430 ILCS 65/8(n) (West 2010); 18 U.S.C. § 922(g)(9) (2006).
        Although the FOID Act has been amended numerous times, since the Act’s original
        enactment in 1967, section 13 has consistently provided that, “[n]othing in this Act shall
        make lawful the acquisition or possession of firearms or firearm ammunition which is
        otherwise prohibited by law.” 430 ILCS 65/13 (West 2010).
¶ 118        Although not provided for under federal law, the lead opinion finds that Congress
        implicitly gave the states the authority to establish a framework to remove a federal disability
        and finds that our own state legislature drafted the FOID Act in such a way to remove the
        disability here through a section 10 hearing. Whether or not Congress has impliedly granted
        such authority, I reject the proposition that our own state legislature has taken on this task
        in this context. A section 10 hearing cannot make it lawful for Coram to acquire or possess
        a firearm that he concedes he is prohibited from possessing under federal law. Rather, section
        13 makes clear that nothing in the FOID Act relieves Coram of the disability imposed under

                                                 -32-
        the federal Gun Control Act, as amended.
¶ 119       Additionally, I strongly disagree with the proposition raised in the special concurrence
        that any disqualification from possessing a firearm under federal law has no bearing on
        Coram’s right to a FOID card or that the disqualification is a matter strictly between Coram
        and the federal government. Rather, based on the plain language of the FOID Act, granting
        a person who is disqualified from possessing a firearm with a FOID card would be against
        the public interest, would nullify federal law, and would be directly contrary to the expressly
        stated legislative intent to deny cards to those who are identified as unqualified to possess
        a firearm. Indeed, the parties and the circuit court all apparently recognized that under a
        proper construction, Coram cannot obtain relief under section 10 if he is disqualified under
        section 922(g)(9). He must first remove the federal disability.
¶ 120       According to the construction asserted by the special concurrence, the General Assembly
        intended for an applicant to be issued a FOID card if the state court determines that he poses
        no risk to public safety, despite his being barred from possessing a firearm or purchasing a
        firearm by any licensed federal firearms dealer. See 430 ILCS 65/3.1 (West 2010). Then,
        after being issued a FOID card, it would be incumbent on the applicant to seek relief from
        the federal government to attempt to remove the federal disability. Supra ¶ 103 (Burke, J.,
        specially concurring, joined by Freeman, J.). Thus, the special concurrence recognizes that
        issuing Coram a FOID card is meaningless because he remains ineligible to possess a
        firearm, and suggests that the only way to resolve this empty solution is to mount a
        successful constitutional challenge in federal court.8
¶ 121       Rather, the General Assembly intended for an applicant to first remove the federal
        disability before being eligible for a FOID card. The federal statutes provide a means to do
        that. The disability is removed “if the conviction has been expunged or set aside, or is an
        offense for which the person has been pardoned or has had civil rights restored.” 18 U.S.C.
        § 921(a)(33)(B)(ii) (2006). If an applicant satisfies 921(a)(33)(B)(ii), he would then be
        eligible for a FOID card. A card holder and the public should be secure in the knowledge that
        a valid FOID card means that the card holder is not disqualified from possessing a firearm
        and should be able to rely on that fact. The special concurrence undermines that confidence.
¶ 122       Contrary to the construction asserted by the special concurrence, our state firearms
        licensing system does not work independently and distinctly from the federal system. Instead,
        it works in concert with it. The statutory construction offered by the special concurrence to
        grant Coram a FOID card would essentially condone a state scheme that allows an individual
        to be issued a FOID card, knowing that by possessing a firearm he is guilty of a federal
        offense and subject to up to 10 years’ imprisonment. See 18 U.S.C. § 924(a)(2) (1994).
        Issuing a FOID card to a person who is barred from possessing a firearm would render the
        carefully crafted identification system meaningless, would undermine the value of a FOID
        card, and would lead to an absurd result that violates the stated purpose of the Act and
        threatens the public interest.


                8
                 Indeed, Coram raised a constitutional challenge in the trial court and before this court and
        neither the lead nor the concurring opinion engages his arguments.

                                                    -33-
¶ 123       Moreover, recent legislative amendments to the FOID Act make abundantly clear the
        legislative intent to incorporate by reference the federal prohibitions under section 922(g)(9)
        and to mirror the congressional concern for identifying those domestic violence
        misdemeanants unqualified to possess a firearm. Section 10(b) now expressly clarifies that
        the court “shall not” issue a FOID card “if the petitioner is otherwise prohibited from
        obtaining, possessing, or using a firearm under federal law.” 430 ILCS 65/10(b) (West 2012)
        (as amended by Pub. Act 97-1150, § 545 (eff. Jan. 25, 2013)). Additionally, the General
        Assembly added a fourth requirement to the relief provisions under section 10(c), requiring
        the petitioner to show that “granting relief would not be contrary to federal law.” 430 ILCS
        65/10(c)(4) (West 2012) (as amended by Pub. Act 97-1150, § 545 (eff. Jan. 25, 2013)).9
¶ 124       Thus, contrary to the lead opinion, it is evident that the General Assembly has not
        exercised any implied authority to remove the federal disability but, rather, has clarified its
        intent to make the Act consistent with the prohibitions on firearm possession established
        under federal law, including section 922(g)(9) relating to domestic violence crimes. At the
        very least, my colleagues must concede that under the amended statute, the relief procedures
        under section 10 cannot remove a federal firearms disability. Instead, a federal firearms
        disability is one of the additional grounds that the court is required to consider before it can
        provide any relief to future applicants and would preclude the relief requested. Thus,
        whatever effect the lead opinion and special concurrence have on Coram’s application, they
        would have no bearing on future applicants who are disqualified from possessing firearms
        under section 922(g)(9).
¶ 125       Turning then to the issue as framed by Coram and the Department, and as analyzed by
        the circuit court, the question we have been asked to address is whether the federal firearms
        disability under section 922(g)(9) violates Coram’s second amendment rights because it acts
        as a perpetual ban on his right to bear arms. Essentially, the crux of his claim is that, despite
        being a domestic violence misdemeanant who has demonstrated a long-term postconviction
        history without violence, he is essentially “always and forever” banned from obtaining a
        license to possess a firearm under the FOID Act because he has no viable remedy available
        to him to remove the federal disability imposed by his 20-year-old conviction.
¶ 126       The circuit court found that enforcement of section 922(g)(9) as applied to Coram in
        perpetuity in his particular case violated his right to keep and bear arms as guaranteed by the
        second amendment because he could not avail himself of the statutory procedure for
        restoration of those rights under section 10 of the FOID Act (430 ILCS 65/10 (West 2010)).
        In rendering its determination, the circuit court found that section 922(g)(9) could not be
        reasonably construed in a manner that would preserve its validity, as applied to Coram, that
        the finding of unconstitutionality, as applied, was necessary to the decision rendered, and that
        such decision could not rest upon alternative grounds.
¶ 127       I disagree with the circuit court that at this juncture it can be conclusively determined that


                9
                 The FOID Act was subsequently amended again by Public Act 97-1167, § 5 (eff. June 1,
        2013), and Public Act 98-63, § 150 (eff. July 9, 2013). Neither amendment makes changes to the
        above-quoted language.

                                                  -34-
        section 922(g)(9) denies Coram any rights in perpetuity or that the statute cannot be
        construed to preserve its validity as applied to Coram. I also disagree with the circuit court
        that a finding of unconstitutionality as applied to him is necessary. As the lead opinion points
        out, “[w]e must consider nonconstitutional issues first and consider constitutional issues only
        if necessary to the resolution of this case.” Supra ¶ 56 (citing People v. Melchor, 226 Ill. 2d
24, 34-35 (2007)).
¶ 128       Under section 922(g)(9), a person convicted of a misdemeanor crime of domestic
        violence is prohibited from possessing a firearm. 18 U.S.C. § 922(g)(9) (2006). This
        particular prohibition was enacted by Congress based on evidence that “ ‘[f]irearms and
        domestic strife are a potentially deadly combination nationwide,’ ” and to close a “dangerous
        loophole” in that “ ‘[e]xisting felon-in-possession laws *** were not keeping firearms out
        of the hands of domestic abusers,’ ” because “domestic abusers often commit acts that would
        be charged as felonies if the victim were a stranger, but that are charged as misdemeanors
        because the victim is a relative.” United States v. Skoien, 614 F.3d 638, 642-43 (7th Cir.
        2010) (quoting United States v. Hayes, 555 U.S. 415, 426-27 (2008), quoting 142 Cong. Rec.
        22986 (1996)). Additionally, “the recidivism rate is high, implying that there are substantial
        benefits in keeping the most deadly weapons out of the hands of domestic abusers.” Id. at
        644. By statutory definition, domestic violence misdemeanants are violent criminals. See 18
        U.S.C. § 921(a)(33)(A) (2006); Skoien, 614 F.3d at 642.
¶ 129       Since Heller, the categorical disqualification from possessing a firearm by domestic
        violence misdemeanants has been upheld by numerous courts of appeals, including the
        Seventh Circuit. See United States v. Staten, 666 F.3d 154, 168 (4th Cir. 2011) (second
        amendment challenge survived intermediate scrutiny); United States v. Booker, 644 F.3d 12,
        26 (1st Cir. 2011) (holding that section 922(g)(9) did not violate the second amendment, as
        it was substantially related to an important governmental interest in preventing domestic gun
        violence); Skoien, 614 F.3d at 642 (stating that, “[N]o one doubts that the goal of
        § 922(g)(9), preventing armed mayhem, is an important governmental objective. Both logic
        and data establish a substantial relation between § 922(g)(9) and this objective.”); United
        States v. White, 593 F.3d 1199, 1206 (11th Cir. 2010) (upholding the constitutionality of
        section 922(g)(9) as a presumptively lawful “ ‘longstanding prohibition[ ] on the possession
        of firearms’ ” (quoting Heller, 554 U.S. at 626)).
¶ 130       I agree with the lead opinion that Coram essentially concedes the statute’s facial validity.
        He also acknowledges that section 921(a)(33)(B)(ii) of the Act provides an exception to the
        application of section 922(g)(9) “if the conviction has been expunged or set aside, or is an
        offense for which the person has been pardoned or has had civil rights restored.” 18 U.S.C.
        § 921(a)(33)(B)(ii) (2006). This determination is governed by the law of the convicting
        jurisdiction. Thus, depending upon state law, an individual convicted of misdemeanor
        domestic violence potentially has three avenues of relief from the federal ban. Id.
¶ 131       Nevertheless, Coram argues that as applied to him, he cannot realistically benefit from
        this provision because (1) in Illinois an offender does not lose civil rights, as that term has
        been construed, for a misdemeanor offense and, therefore, he cannot have his rights restored;
        (2) Illinois does not provide for expungement of his offense; and (3) the likelihood of a
        pardon is remote. Thus, based on the argument presented, before we engage in an analysis

                                                 -35-
        of whether Coram even falls within the class of persons protected by the scope of the second
        amendment and, if so, whether there is an adequate fit between the statute’s means and its
        objective as applied to him, we must first ascertain whether indeed the statute acts as a
        perpetual ban.
¶ 132        As we recently reiterated, although not binding authority, the Seventh Circuit’s decisions
        may serve as persuasive authority and provide guidance where reasonable and logical. State
        Bank of Cherry v. CGB Enterprises, Inc., 2013 IL 113836, ¶ 53. The Seventh Circuit has
        rejected the claim that domestic violence misdemeanants are subject to a permanent ban
        where a remedy is potentially available to them. Specifically, in Skoien, the defendant raised
        a similar argument, contending that, as a practical matter, the routes to restoration were
        unavailable to domestic battery misdemeanants in Wisconsin where misdemeanants’ rights
        are not lost and, therefore, cannot be restored. Despite this fact, the court noted that
        Wisconsin does provide misdemeanants an opportunity to seek a pardon or expungement.
        The court held, “[t]his means that § 922(g)(9) in its normal application does not create a
        perpetual and unjustified disqualification for a person who no longer is apt to attack other
        members of the household.” Skoien, 614 F.3d at 645; see also United States v. Jennings, 323
F.3d 263, 275 (4th Cir. 2003); United States v. Barnes, 295 F.3d 1354, 1368 (D.C. Cir.
        2002); United States v. Smith, 171 F.3d 617, 626 (8th Cir. 1999) (although unable to avail
        themselves of the civil rights restored avenue, where the statute contained other means for
        misdemeanants to regain the right to possess firearms, it did not violate equal protection).
¶ 133        In Illinois, the constitution gives the Governor the unfettered authority to “grant ***
        pardons, after conviction, for all offenses on such terms as he thinks proper.” Ill. Const.
        1970, art. V, § 12. The pardon power is extremely broad. See 730 ILCS 5/3-3-13 (West
        2010); People ex rel. Madigan v. Snyder, 208 Ill. 2d 457, 473 (2004). Although a matter of
        grace, the statutory procedures provide a petitioner with an avenue in which the executive
        can consider a wide range of factors, including Coram’s relevant history and specific reasons
        why a pardon should be granted, in his case to remove a specific statutory disability. 730
        ILCS 5/3-3-13 (West 2010). His petition will be reviewed by the Prisoner Review Board, at
        which he may request a public hearing and be represented by counsel. Id. If an individual is
        granted a pardon, the Governor may authorize expungement, allowing the petitioner to seek
        expungement of his conviction through a court order. 20 ILCS 2630/5.2(e) (West 2010).
¶ 134        Where Coram has not availed himself of a potential state remedy available to him under
        the statute, we need not and should not determine whether the statute is an unconstitutional
        perpetual ban which violates his second amendment rights. A remedy does not become
        unavailable merely because it is discretionary or resort to it may fail. It is not futile without
        ever being tried. Thus, where it is yet unknown whether Coram can satisfy section
        921(a)(33)(B)(ii), the question of “[w]hether a misdemeanant who has been law abiding for
        an extended period must be allowed to carry guns again, even if he cannot satisfy
        § 921(a)(33)(B)(ii), is a question not presented today.” Skoien, 614 F.3d at 645.
¶ 135        Moreover, it is elementary that “constitutional principles should be addressed only as a
        last resort, when a case cannot be resolved any other way.” In re Haley D., 2011 IL 110886,
        ¶ 54. Although Coram maintains that we should decide this issue in the interest of efficiency
        and judicial economy, these interests do not justify reaching a constitutional issue

                                                  -36-
      unnecessarily. People v. Hampton, 225 Ill. 2d 238, 244-45 (2007). “Unnecessarily addressing
      a constitutional issue is improper because it may result in compromising the stability of the
      legal system in the event that the statute is declared unconstitutional when the particular case
      does not require that action.” Id. at 245. Accordingly, for all of these reasons, I would hold
      that the trial court erred in finding section 922(g)(9) unconstitutional as applied to Coram.
¶ 136     Where Coram’s constitutional claim fails and nothing in the FOID Act relieves him of
      the disqualification imposed under the federal law, granting Coram a FOID card would be
      contrary to the public interest and contrary to the express legislative intent of the FOID Act.
      Therefore, I would reverse the judgment of the circuit court and remand with instructions to
      grant the Department’s motion to vacate the order requiring it to issue a FOID card to Coram.
¶ 137     JUSTICE GARMAN joins in this dissent.




                                                -37-